Filed with the U.S. Securities and Exchange Commission on January 23, 2014 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 561 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 563 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul Hastings LLP 75 East 55th Street New York, New York 10022 It is proposed that this filing will become effective [ ] immediately upon filing pursuant to paragraph (b) [x] on January 28, 2014 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment No. 561 to the Registration Statement of Advisors Series Trust (the “Trust”) is being filed to add the audited financial statements and certain related financial information for the fiscal year ended September 30, 2013, for the Trust’s series:Alpha Defensive Alternatives Fund andAlpha Opportunistic Alternatives Fund. Alpha Defensive Alternatives Fund (Formerly, Alpha Defensive Growth Fund) Class I ACDEX Alpha Opportunistic Alternatives Fund (Formerly, Alpha Opportunistic Growth Fund) Class I ACOPX (Each a “Fund,” together the “Funds”) Each Fund is a series of Advisors Series Trust (the “Trust”). www.alphacapitalfunds.com PROSPECTUS January 28, 2014 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 1 Alpha Defensive Alternatives Fund 1 Alpha Opportunistic Alternatives Fund 7 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 13 PORTFOLIO HOLDINGS INFORMATION 20 MANAGEMENT OF THE FUNDS 21 SHAREHOLDER INFORMATION 26 DISTRIBUTION OF FUND SHARES 34 TOOLS TO COMBAT FREQUENT TRANSACTIONS 34 DIVIDENDS AND DISTRIBUTIONS 35 TAX CONSEQUENCES 35 GENERAL POLICIES 37 INDEX DESCRIPTIONS 38 FINANCIAL HIGHLIGHTS 39 PRIVACY NOTICE PN-1 Table of Contents - Prospectus - Alpha Alternatives Funds - Class I SUMMARY SECTION Alpha Defensive Alternatives Fund (“Defensive Alternatives Fund”) (Formerly, Alpha Defensive Growth Fund) Investment Objective The Defensive Alternatives Fund seeks to achieve capital preservation.In pursuing its objective, the Fund looks to emphasize absolute (positive) returns and low volatility across all market cycles. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Defensive Alternatives Fund. Class I SHAREHOLDER FEES (fees paid directly from your investment) None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.65% Distribution and Service (Rule 12b-1) Fees None Other Expenses 0.68% Acquired Fund Fees and Expenses(1) 1.50% Total Annual Fund Operating Expenses 2.83% Less: Fee Waiver and/or Expense Reimbursement -0.08% Net Annual Fund Operating Expenses(2) 2.75% Acquired Fund Fees and Expenses (“AFFE”) are the indirect costs of investing in other investment companies.Net Annual Fund Operating Expenses for the Fund’s Class I shares do not correlate to the Ratio of Expenses to Average Net Assets After Expense Reimbursement in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include expenses attributed to AFFE. (2) Alpha Capital Funds Management, LLC (the “Adviser”) has contractually agreed to waive a portion or all of its management fees and pay Fund expenses to ensure that Net Annual Fund Operating Expenses (excluding AFFE, interest, taxes and extraordinary expenses) do not exceed 1.25% of average daily net assets for Class I (the “Expense Cap”).The Expense Cap will remain in effect through at least January 27, 2015, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Example This Example is intended to help you compare the cost of investing in the Defensive Alternatives Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Class I $278 $869 $1,487 $3,151 Portfolio Turnover The Defensive Alternatives Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 152.41% of the average value of its portfolio. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 1 Principal Investment Strategies of the Fund Under normal market conditions, the Defensive Alternatives Fund will invest in multiple open-end and closed-end mutual funds and exchange-traded funds (“ETFs”)in an attempt to preserve capital and produce positive returns regardless of broad equity and debt market direction.The mutual funds and ETFs (together, the “Underlying Funds”) in which the Fund invests have the ability to pursue their own investment strategies including, but not limited to: long-only strategies (Underlying Fund can only purchase securities), short-only strategies (Underlying Fund only sells securities short), long-short strategies (Underlying Fund can both purchase securities and sell securities short), arbitrage strategies (Underlying Fund attempts to profit from simultaneously purchasing one security and selling another security) and global macroeconomic strategies (Underlying Fund attempts to profit from price movements in global equity, currency, interest rate and commodity markets). The Underlying Funds also have the ability to pursue their own sector exposures by investing in different asset classes, including, but not limited to: domestic and foreign equity securities of all types of issuers (including common and preferred stocks of any size market capitalization); domestic and foreign debt securities of all types of issuers (including corporate and government debt securities) and all maturities and ratings (including high-yield debt securities); mortgage-related and other asset-backed securities; foreign currencies; commodities or in instruments whose performance is linked to the price of an underlying commodity or commodity index; other investment companies; or any combination thereof.The foreign securities in which the Underlying Funds invest may be those of emerging markets.The Underlying Funds may also invest in derivatives such as options, futures, swaps and credit default swaps which provide a low cost, effective way for the Fund to gain exposure to certain securities.The Adviser itself does not use leverage or invest in derivatives.The Defensive Alternatives Fund’s multiple strategies and sectors approach seeks to provide greater overall returns with similar volatility when compared to the Hedge Fund Research, Inc. (“HFRI”) Fund of Funds Composite Index.The Fund, however, is not a hedge fund. The Adviser employs a rigorous process in an attempt to construct a portfolio of Underlying Funds that will preserve capital and generate positive returns in all market environments.The Adviser begins the portfolio construction process by screening the universe of Underlying Funds using qualitative inputs such as fund strategy, assets under management, fund expenses, and manager tenure, and quantitative inputs based on historical returns, standard deviation and variance of returns, value added by the Underlying Fund managers and the Underlying Fund’s sensitivity to broad market movements.Second, managers of Underlying Funds that make it past the initial screen are interviewed by the Adviser.Last, the actual selection and weight of each Underlying Fund is determined by how each Underlying Fund contributes to expected portfolio returns, in addition to the Adviser’s forward looking outlook for each sector and strategy.No single Underlying Fund will have a position size greater than 20% of net assets based on cost at the time of investment. Underlying Funds can be sold for a number of reasons and are reviewed on a case-by-case basis.Reasons for selling an Underlying Fund include, but are not limited to: underperformance of the Underlying Fund vs. peers or expectations, identification of a more attractive Underlying Fund, identification of a lower cost Underlying Fund, an increase in volatility of the Underlying Fund’s returns, an unwanted change or drift in an Underlying Fund’s strategy, or a change in the Underlying Fund’s management. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 2 Because the Defensive Alternatives Fund is a “fund of funds,” you will indirectly bear your proportionate share of any fees and expenses charged by the Underlying Funds in which the Fund invests in addition to the expenses of the Fund.Actual underlying expenses are expected to vary with changes in the allocation of the Fund’s assets among various Underlying Funds. Principal Risks of Investing in the Fund Losing all or a portion of your investment is a risk of investing in the Defensive Alternatives Fund.The following additional risks, which are primarily risks of the Underlying Funds, could affect the value of your investment: ● Management Risk –The Defensive Alternatives Fund is subject to management risk because it is an actively managed portfolio.The Adviser’s management practices and investment strategies might not work to produce the desired results. ● ETF and Mutual Fund Risk –When the Defensive Alternatives Fund invests in an ETF or mutual fund, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities the ETF or mutual fund holds.The Fund also will incur brokerage costs when it purchases ETFs. ● Closed-End Fund Risk –The value of the shares of closed-end funds may be lower than the value of the portfolio securities held by the closed-end fund. Closed-end funds may trade infrequently, with small volume, which may make it difficult for the Fund to buy and sell shares. Also, the market price of closed-end funds tends to rise more in response to buying demand and fall more in response to selling pressure than is the case with larger capitalization companies. ● Equity Market Risk – Common and preferred stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.Preferred stocks are also subject to the risk that interest rates will rise resulting in a decrease in their value.The stock market may experience declines or stocks in an Underlying Fund’s portfolio may not increase their earnings at the rate anticipated. ● Fixed Income Securities Risk –Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Underlying Funds.Credit risk is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to buy or sell a security at a favorable price or time. ● Default Risk – The risk that the Defensive Alternatives Fund could lose money if the issuer or guarantor of a fixed income security owned by an Underlying Fund, or the counterparty to a derivative contract, is unable or unwilling to meet its financial obligations. ● High Yield Securities Risk – Fixed income securities in an Underlying Fund that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer.High yield securities are considered primarily speculative with respect to the issuer’s continuing ability to make principal and interest payments. ● Foreign and Emerging Market Securities Risk – To the extent the Defensive Alternatives Fund invests in Underlying Funds that invest in the securities of foreign issuers, including emerging market issuers, the Fund is exposed to certain risks that can include fluctuations in foreign currencies, foreign currency exchange controls, political and economic instability, differences in securities regulation and trading, and foreign taxation issues.These risks are greater in emerging markets. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 3 ● Currency Risk –Changes in foreign currency exchange rates will affect the value of what an Underlying Fund owns and the Underlying Fund’s share price. Generally, when the U.S. dollar rises in value against a foreign currency, an investment in that country loses value because that currency is worth fewer U.S. dollars. Devaluation of a currency by a country’s government or banking authority also will have a significant impact on the value of any investments denominated in that currency. Currency markets generally are not as regulated as securities markets. ● Short Sales Risk – Short sales involve specific risk considerations and may be considered a speculative technique.For example, under adverse market conditions, an Underlying Fund might have difficulty purchasing securities to meet its short sale delivery obligations, and might have to sell portfolio securities to raise the capital necessary to meet its short sale obligations at a time when fundamental investment considerations would not favor such sales. ● Commodities Risk –Investments by an Underlying Fund in companies involved in commodity-related businesses may be subject to greater volatility than investments in companies involved in more traditional businesses. This is because the value of companies in commodity-related businesses may be affected by overall market movements and other factors affecting the value of a particular industry or commodity, such as weather, disease, embargoes, or political and regulatory developments. ● Mortgage-Related and Other Asset-Backed Securities Risk – Generally, rising interest rates tend to extend the duration of fixed rate mortgage-related securities, making them more sensitive to changes in interest rates. As a result, in a period of rising interest rates, if an Underlying Fund holds mortgage-related securities, it may exhibit additional volatility. This is known as extension risk. In addition, adjustable and fixed rate mortgage-related securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of the Underlying Fund because the Underlying Fund may have to reinvest that money at the lower prevailing interest rates. Asset-backed securities are subject to risks similar to those associated with mortgage-related securities. ● Derivatives Risk – An Underlying Fund’s use of derivatives (which may include options, futures, swaps and credit default swaps) may reduce the Underlying Fund’s returns and/or increase volatility.A risk of the Underlying Fund’s use of derivatives is that the fluctuations in their values may not correlate perfectly with the overall securities markets.Additionally, derivatives are also subject to liquidity risk, interest rate risk, market risk, credit risk and management risk. ● Small- and Medium-Sized Company Risk – The Defensive Alternatives Fund invests in Underlying Funds that invest in small- and medium-sized companies which often have less predictable earnings, more limited product lines, markets, distribution channels or financial resources and the management of such companies may be dependent upon one or a few key people.The market movements of equity securities of small- and medium-sized companies may be more abrupt and volatile than the market movements of equity securities of larger, more established companies or the stock market in general and small-sized companies in particular, are generally less liquid than the equity securities of larger companies. ● Asset Allocation Risk – The risk that the Defensive Alternatives Fund’s allocation among Underlying Funds with various asset classes and investments will not produce the desired results. ● Leverage Risk – When an Underlying Fund uses derivatives for leverage, investments in that Underlying Fund will tend to be more volatile, resulting in larger gains or losses in response to market changes.Because many derivatives have a leverage component, adverse changes in the value or level of the underlying asset, reference rate or index can result in a loss substantially greater than the amount invested in the derivative itself.Certain derivatives have the potential for unlimited loss, regardless of the size of the initial investment. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 4 ● Concentration Risk – To the extent the Underlying Funds concentrate their investments in a particular industry or sector; such Underlying Fund’s shares may be more volatile and fluctuate more than shares of a fund investing in a broader range of securities. ● Sector Risk – To the extent the Defensive Alternatives Fund invests in an Underlying Fund that invests a significant portion of its assets in the securities of companies in the same sector of the market, the Fund is more susceptible to economic, political, regulatory and other occurrences influencing those sectors. ● Portfolio Turnover Risk – A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability. Performance The following information provides some indication of the risks of investing in the Defensive Alternatives Fund by showing the Fund’s Class I shares’ performance from year to year and by showing how the Fund’s Class I shares’ average annual returns for 1 year and since inception compare with those of broad measures of market performance.The Fund’s past performance, before and after taxes, does not necessarily indicate how it will perform in the future.Updated performance information is available on the Fund’s website at www.alphacapitalfunds.com or by calling the Fund toll-free at 1-877-9AlphaC (1-877-925-7422). Calendar Year Total Returns as of December 31 – Class I During the period of time shown in the bar chart, theDefensive Alternatives Fund’s highest quarterly return was 3.23% for the quarter ended September 30, 2012, and the lowest quarterly return was -3.22% for the quarter ended June 30, 2013. Average Annual Total Returns (for the periods ended December 31, 2013) Class I Shares 1 Year Since Inception (1/31/2011) Return Before Taxes -0.80% 1.97% Return After Taxes on Distributions -1.34% 1.21% Return After Taxes on Distributions and Sale of Fund Shares -0.44% 1.26% Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) -2.02% 3.32% HFRI Fund of Funds Composite Index (reflects no deduction for taxes) 8.78% 2.43% Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 5 The after-tax returns were calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold shares of the Fund through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”). The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Management Investment Adviser: Alpha Capital Funds Management, LLC is the investment adviser of the Defensive Alternatives Fund. Portfolio Manager:Mr. Bradley H. Alford, CFA, is the Chief Investment Officer and a Portfolio Manager of the Adviser and is the portfolio manager responsible for the day-to-day management of the Defensive Alternatives Fund.He has managed the Fund since its inception in January2011. Purchase and Sale of Fund Shares You may purchase, redeem or exchange Class I shares on any business day by written request via mail (Alpha Defensive Alternatives Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-877-9AlphaC (1-877-925-7422), or through a financial intermediary.You may also purchase or redeem Class I shares by wire transfer.Investors who wish to purchase, redeem or exchange Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Regular IRAs (Traditional, Roth, SEP, and SIMPLE IRAs), 403(b) Accounts, Qualified Plan Accounts Tax Information The Defensive Alternatives Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Defensive Alternatives Fund through a broker-dealer or other financial intermediary (such as a bank or financial adviser), the Fund and/or the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 6 SUMMARY SECTION Alpha Opportunistic Alternatives Fund (“Opportunistic Alternatives Fund”) (Formerly, Alpha Opportunistic Growth Fund ) Investment Objective The Opportunistic Alternatives Fund seeks to achieve long-term capital appreciation.In pursuing its objective, the Fund looks to emphasize risk-adjusted returns and lower volatility when compared to traditional broad-based equity market indices. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Opportunistic Alternatives Fund. Class I SHAREHOLDER FEES (fees paid directly from your investment) None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.65% Distribution and Service (Rule 12b-1) Fees None Other Expenses 0.50% Acquired Fund Fees and Expenses(1) 1.55% Total Annual Fund Operating Expenses 2.70% Plus: Recouped Management Fees 0.10% Net Annual Fund Operating Expenses(2) 2.80% Acquired Fund Fees and Expenses (“AFFE”) are the indirect costs of investing in other investment companies.Net Annual Fund Operating Expenses for the Fund’s Class I shares do not correlate to the Ratio of Expenses to Average Net Assets After Expense Reimbursement in the Financial Highlights section of the statutory prospectus, which reflects the operating expenses of the Fund and does not include expenses attributed to AFFE. (2) The Adviser has contractually agreed to waive a portion or all of its management fees and pay Fund expenses to ensure that Net Annual Fund Operating Expenses (excluding AFFE, interest, taxes and extraordinary expenses) do not exceed 1.25% of average daily net assets for Class I (the “Expense Cap”).The Expense Cap will remain in effect through at least January 27, 2015, and may be terminated only by the Board.The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Example This Example is intended to help you compare the cost of investing in the Opportunistic Alternatives Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Class I $283 $868 $1,479 $3,128 Portfolio Turnover The Opportunistic Alternatives Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 121.46% of the average value of its portfolio. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 7 Principal Investment Strategies of the Fund Under normal market conditions, the Opportunistic Alternatives Fund will invest in multiple open-end and closed-end mutual funds and ETFs in an attempt to generate long-term capital appreciation, but with a lower standard deviation of returns than traditional equity market indices.The mutual funds and ETFs (together, the “Underlying Funds”) in which the Fund invests have the ability to pursue their own investment strategies including, but not limited to: long-only strategies (Underlying Fund can only purchase securities), short-only strategies (Underlying Fund only sells securities short), long-short strategies (Underlying Fund can both purchase securities and sell securities short), arbitrage strategies (Underlying Fund attempts to profit from simultaneously purchasing one security and selling another security) and multi-asset class strategies (Underlying Fund attempts to profit by allocating capital to asset classes that show the most potential for gains). While the Adviser will primarily invest in underlying equity mutual funds, the Underlying Funds also have the ability to pursue their own sector exposures by investing in different asset classes including, but not limited to: domestic and foreign equity securities of all types (including common and preferred stocks of any size market capitalization); domestic and foreign debt securities of all types of issuers (including corporate and government debt securities) and all maturities and ratings (including high-yield debt securities); foreign currencies; commodities or instruments whose performance is linked to the price of an underlying commodity or commodity index; other investment companies; or any combination thereof.The foreign securities in which the Underlying Funds invest may be those of emerging markets.The Underlying Funds may also invest in derivatives such as options, futures, swaps and credit default swaps which provide a low cost, effective way for the Fund to gain exposure to certain securities.The Adviser itself does not use leverage or invest in derivatives.The Opportunistic Alternatives Fund’s multiple strategies and sectors approach seeks to provide greater overall returns with similar volatility when compared to the Hedge Fund Research, Inc. (“HFRI”) Fund of Funds Composite Index.The Fund, however, is not a hedge fund. The Adviser employs a rigorous process in an attempt to construct a portfolio of Underlying Funds that will produce long-term capital appreciation with lower standard deviation of returns when compared to broad equity market indices.The Adviser begins the portfolio construction process by screening the universe of Underlying Funds using qualitative inputs such as fund strategy, assets under management, fund expenses, and manager tenure, and quantitative inputs based on historical returns, standard deviation and variance of returns, value added by the Underlying Fund managers and the Underlying Fund’s sensitivity to broad market movements.Second, the managers of Underlying Funds that make it past the initial screen are interviewed by the Adviser.Last, the actual selection and weight of each Underlying Fund is determined by how each Underlying Fund contributes to expected portfolio returns, in addition to the Adviser’s forward looking outlook for each sector and strategy.No single Underlying Fund will have a position size greater than 20% of net assets based on cost at the time of investment. Underlying Funds can be sold for a number of reasons and are reviewed on a case-by-case basis.Reasons for selling an Underlying Fund include, but are not limited to: underperformance of the Underlying Fund vs. peers or expectations, identification of a more attractive Underlying Fund, identification of a lower cost Underlying Fund, an increase in volatility of the Underlying Fund’s returns, an unwanted change or drift in an Underlying Fund’s strategy, or a change in the Underlying Fund’s management. Because the Opportunistic Alternatives Fund is a “fund of funds,” you will indirectly bear your proportionate share of any fees and expenses charged by the Underlying Funds in which the Fund invests in addition to the expenses of the Fund.Actual underlying expenses are expected to vary with changes in the allocation of the Fund’s assets among various Underlying Funds. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 8 Principal Risks of Investing in the Fund Losing all or a portion of your investment is a risk of investing in the Opportunistic Alternatives Fund.The following additional risks, which are primarily risks of the Underlying Funds, could affect the value of your investment: ● Management Risk –The Opportunistic Alternatives Fund is subject to management risk because it is an actively managed portfolio.The Adviser’s management practices and investment strategies might not work to produce the desired results. ● ETF and Mutual Fund Risk –When the Opportunistic Alternatives Fund invests in an ETF or mutual fund, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities the ETF or mutual fund holds.The Fund also will incur brokerage costs when it purchases ETFs. ● Closed-End Fund Risk –The value of the shares of closed-end funds may be lower than the value of the portfolio securities held by the closed-end fund. Closed-end funds may trade infrequently, with small volume, which may make it difficult for the Fund to buy and sell shares. Also, the market price of closed-end funds tends to rise more in response to buying demand and fall more in response to selling pressure than is the case with larger capitalization companies. ● Equity Market Risk – Common and preferred stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.Preferred stocks are also subject to the risk that interest rates will rise resulting in a decrease in their value.The stock market may experience declines or stocks in an Underlying Fund’s portfolio may not increase their earnings at the rate anticipated. ● Fixed Income Securities Risk –Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Underlying Funds.Credit risk is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to buy or sell a security at a favorable price or time. ● Default Risk –The risk that the Opportunistic Alternatives Fund could lose money if the issuer or guarantor of a fixed income security owned by an Underlying Fund, or the counterparty to a derivative contract, is unable or unwilling to meet its financial obligations. ● High Yield Securities Risk – Fixed income securities in an Underlying Fund that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer.High yield securities are considered primarily speculative with respect to the issuer’s continuing ability to make principal and interest payments. ● Foreign and Emerging Market Securities Risk – To the extent the Opportunistic Alternatives Fund invests in Underlying Funds that invest in the securities of foreign issuers, including emerging market issuers, the Fund is exposed to certain risks that can include fluctuations in foreign currencies, foreign currency exchange controls, political and economic instability, differences in securities regulation and trading, and foreign taxation issues.These risks are greater in emerging markets. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 9 ● Currency Risk –Changes in foreign currency exchange rates will affect the value of what an Underlying Fund owns and the Underlying Fund’s share price. Generally, when the U.S. dollar rises in value against a foreign currency, an investment in that country loses value because that currency is worth fewer U.S. dollars.Devaluation of a currency by a country’s government or banking authority also will have a significant impact on the value of any investments denominated in that currency. Currency markets generally are not as regulated as securities markets. ● Short Sales Risk – Short sales involve specific risk considerations and may be considered a speculative technique.For example, under adverse market conditions, an Underlying Fund might have difficulty purchasing securities to meet its short sale delivery obligations, and might have to sell portfolio securities to raise the capital necessary to meet its short sale obligations at a time when fundamental investment considerations would not favor such sales. ● Commodities Risk –Investments by an Underlying Fund in companies involved in commodity-related businesses may be subject to greater volatility than investments in companies involved in more traditional businesses. This is because the value of companies in commodity-related businesses may be affected by overall market movements and other factors affecting the value of a particular industry or commodity, such as weather, disease, embargoes, or political and regulatory developments. ● Derivatives Risk – An Underlying Fund’s use of derivatives (which may include options, futures, swaps and credit default swaps) may reduce the Underlying Fund’s returns and/or increase volatility.A risk of the Underlying Fund’s use of derivatives is that the fluctuations in their values may not correlate perfectly with the overall securities markets.Additionally, derivatives are also subject to liquidity risk, interest rate risk, market risk, credit risk and management risk. ● Small- and Medium-Sized Company Risk – The Opportunistic Alternatives Fund invests in Underlying Funds that invest in small- and medium-sized companies which often have less predictable earnings, more limited product lines, markets, distribution channels or financial resources and the management of such companies may be dependent upon one or a few key people.The market movements of equity securities of small- and medium-sized companies may be more abrupt and volatile than the market movements of equity securities of larger, more established companies or the stock market in general and small-sized companies in particular, are generally less liquid than the equity securities of larger companies. ● Asset Allocation Risk – The risk that the Opportunistic Alternatives Fund’s allocation among Underlying Funds with various asset classes and investments will not produce the desired results. ● Leverage Risk – When an Underlying Fund uses derivatives for leverage, investments in that Underlying Fund will tend to be more volatile, resulting in larger gains or losses in response to market changes.Because many derivatives have a leverage component, adverse changes in the value or level of the underlying asset, reference rate or index can result in a loss substantially greater than the amount invested in the derivative itself. Certain derivatives have the potential for unlimited loss, regardless of the size of the initial investment. ● Concentration Risk – To the extent the Underlying Funds concentrate their investments in a particular industry or sector; such Underlying Fund’s shares may be more volatile and fluctuate more than shares of a fund investing in a broader range of securities. ● Sector Risk – To the extent the Opportunistic Alternatives Fund invests in an Underlying Fund that invests a significant portion of its assets in the securities of companies in the same sector of the market, the Fund is more susceptible to economic, political, regulatory and other occurrences influencing those sectors. ● Portfolio Turnover Risk – A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 10 Performance The following information provides some indication of the risks of investing in the Opportunistic Alternatives Fund by showing the Fund’s Class I shares’ performance from year to year and by showing how the Fund’s Class I shares’ average annual returns for 1 year and since inception compare with those of broad measures of market performance.The Fund’s past performance, before and after taxes, does not necessarily indicate how it will perform in the future.Updated performance information is available on the Fund’s website at www.alphacapitalfunds.com or by calling the Fund toll-free at 1-877-9AlphaC (1-877-925-7422). Calendar Year Total Returns as of December 31 – Class I During the period of time shown in the bar chart, the Opportunistic Alternatives Fund’s highest quarterly return was 3.76% for the quarter ended September 30, 2012, and the lowest quarterly return was -1.77% for the quarter ended June 30, 2013. Average Annual Total Returns (for the periods ended December 31, 2013) Class I Shares 1 Year Since Inception (1/31/2011) Return Before Taxes 6.40% 2.76% Return After Taxes on Distributions 6.13% 2.36% Return After Taxes on Distributions and Sale of Fund Shares 3.71% 2.00% S&P 500® Index (reflects no deduction for fees, expenses, or taxes) 32.39% 15.75% HFRI Fund of Funds Composite Index (reflects no deduction for taxes) 8.78% 2.43% The after-tax returns were calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold shares of the Fund through tax-deferred arrangements, such as 401(k) plans or IRAs. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 11 Management Investment Adviser: Alpha Capital Funds Management, LLC is the investment adviser of the Opportunistic Alternatives Fund. Portfolio Manager:Mr. Bradley H. Alford, CFA, is the Chief Investment Officerand a Portfolio Manager of the Adviser and is the portfolio manager responsible for the day-to-day management of the Opportunistic Alternatives Fund.He has managed the Fund since its inception in January 2011. Purchase and Sale of Fund Shares You may purchase, redeem or exchange Class I shares on any business day by written request via mail (Alpha Opportunistic Alternatives Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-877-9AlphaC (1-877-925-7422), or through a financial intermediary.You may also purchase or redeem Class I shares by wire transfer.Investors who wish to purchase, redeem or exchange Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to Your Account Regular IRAs (Traditional, Roth, SEP, and SIMPLE IRAs), 403(b) Accounts, Qualified Plan Accounts) Tax Information The Opportunistic Alternatives Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Opportunistic Alternatives Fund through a broker-dealer or other financial intermediary (such as a bank or financial adviser), the Fund and/or the Adviser may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 12 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Principal Investment Strategies Defensive Alternatives Fund Under normal market conditions, the Defensive Alternatives Fund will invest in multiple open-end and closed-end mutual funds and ETFs in an attempt to preserve capital and produce positive returns regardless of broad equity and debt market direction.The Underlying Funds in which the Fund invests have the ability to pursue their own investment strategies including, but not limited to, investing in a particular asset class (e.g., equity or fixed income), investing in global macro strategies (e.g., currency and interest rate strategies), emphasizing long and short strategies (long and short trading in common stock and preferred stock of U.S. and foreign issuers in an attempt to achieve capital appreciation), arbitrage strategies, investing in derivative instruments (e.g., options, futures, swaps or credit default swaps), investing in foreign securities and currencies (including those of emerging markets), investing in commodities or in instruments whose performance is linked to the price of an underlying commodity or commodity index, investing in other investment companies, or any combination thereof. The equity securities in which the Underlying Funds may invest include common stocks and preferred stocks (including convertible preferred stock) of any market capitalization, rights, warrants, American Depositary Receipts (“ADRs”) and other similar investments, including European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).The foreign securities in which the Underlying Funds invest may include those of emerging markets.The types of fixed income securities in which the Underlying Funds may invest include domestic and foreign corporate bonds and convertible bonds, sovereign bonds, emerging market bonds, bank loans, municipal bonds, U.S. government bonds and other direct U.S. government agency obligations and mortgage- and asset-backed securities.These fixed income securities may be of any maturity and credit quality. The Underlying Funds in which the Defensive Alternatives Fund invests may utilize specialized techniques and strategies that offer the potential for attractive long-term investment returns while providing material near-term protection against losses, including shorting securities held in the portfolios.The Underlying Funds may invest in derivatives such as options, futures, swaps and credit default swaps, which provide a low cost, effective way for the Fund to gain exposure to certain securities.The Adviser itself does not use leverage or invest in derivatives.The Defensive Alternatives Fund’s multiple strategies and sectors approach seeks to provide greater overall returns with similar volatility when compared to the HFRI Fund of Funds Composite Index.The Fund, however, is not a hedge fund. The Adviser employs a rigorous process in an attempt to construct a portfolio of Underlying Funds that will preserve capital and generate positive returns in all market environments.The Adviser begins the portfolio construction process by screening the universe of Underlying Funds using qualitative inputs such as fund strategy, assets under management, fund expenses, and manager tenure, and quantitative inputs based on historical returns, standard deviation and variance of returns, value added by the Underlying Fund managers and the Underlying Fund’s sensitivity to broad market movements.Second, managers of Underlying Funds that make it past the initial screen are interviewed by the Adviser.Last, the actual selection and weight of each Underlying Fund is determined by how each Underlying Fund contributes to expected portfolio returns, in addition to the Adviser’s forward looking outlook for each sector and strategy.No single Underlying Fund will have a position size greater than 20% of net assets based on cost at the time of investment. Underlying Funds can be sold for a number of reasons and are reviewed on a case-by-case basis.Reasons for selling an Underlying Fund include, but are not limited to: underperformance of the Underlying Fund vs. peers or expectations, identification of a more attractive Underlying Fund, identification of a lower cost Underlying Fund, an increase in volatility of the Underlying Fund’s returns, an unwanted change or drift in an Underlying Fund’s strategy, or a change in the Underlying Fund’s management. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 13 Temporary or Cash Investments. Under normal market conditions, the Defensive Alternatives Fund will stay invested according to its principal investment strategies as noted above.The Fund, however, may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents, and short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Fund not achieving its investment objective during that period. For longer periods of time, the Defensive Alternatives Fund may hold a substantial cash position.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested.To the extent that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s management fees and operational expenses. Please remember that the Defensive Alternatives Fund is independent from any of the Underlying Funds in which it invests and has little voice in or control over the investment practices, policies or decisions of those Underlying Funds.If the Fund disagrees with those practices, policies or decisions, it may have no choice other than to liquidate its investment in that Underlying Fund, which may entail losses.An Underlying Fund may limit the Fund’s ability to sell its shares of the Underlying Fund at certain times.In these cases, such investments will be considered illiquid and subject to the Fund’s overall limit on illiquid securities.For example, no Underlying Fund is required to redeem any of its shares owned by the Fund in an amount exceeding 1% of the Underlying Fund’s shares during any period of less than 30 days.As a result, to the extent that the Fund owns more than 1% of an Underlying Fund’s shares, the Fund may not be able to liquidate those shares promptly in the event of adverse market conditions or other considerations. There is no guarantee that the Defensive Alternatives Fund will achieve its objective. Opportunistic Alternatives Fund Under normal market conditions, the Opportunistic Alternatives Fund will invest in multiple open-end and closed-end mutual funds and ETFs in an attempt to generate long-term capital appreciation, but with a lower standard deviation of returns than traditional equity market indices.While the Adviser will primarily invest in underlying equity mutual funds, the Underlying Funds also have the ability to pursue their own investment strategies including, but not limited to, investing in a particular asset class (e.g., equity or fixed income) investing in multiple asset classes (investing in several markets with a high probability of return), emphasizing a long and short equity strategy (long and short trading in common stock and preferred stock of U.S. and foreign issuers in an attempt to achieve capital appreciation), arbitrage strategies, investing in derivative instruments (e.g., options, futures, swaps, or credit default swaps), investing in foreign securities and currencies (including those of emerging markets), investing in commodities or in instruments whose performance is linked to the price of an underlying commodity or commodity index, investing in other investment companies, or any combination thereof.The foreign securities in which the Underlying Funds invest may include those of emerging markets.Some Underlying Funds may emphasize either value or growth styles of investing, and some may invest in the securities of small- and medium-sized companies, though the Fund does not have a particular strategy with regard to market capitalization. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 14 The equity securities in which the Underlying Funds may invest include common stocks and preferred stocks (including convertible preferred stock) of any market capitalization, rights, warrants, ADRs and other similar investments, including EDRs and GDRs.The fixed income securities in which the Underlying Funds typically invest include U.S. government and agency securities, debt obligations of foreign governments, and U.S. and non-U.S. corporate debt securities, and may include high yield or “junk bonds.”The Opportunistic Alternatives Fund’s investment in the Underlying Funds will consist of a mix of equity and fixed income asset classes as well as a mix of the various strategies described above.However, the Fund reserves the right to favor a particular asset class or strategy depending on current market conditions.The Underlying Funds may also invest in derivatives such as options, futures, swaps and credit default swaps which provide a low cost, effective way for the Fund to gain exposure to certain securities.The Adviser itself does not use leverage or invest in derivatives.The Opportunistic Alternatives Fund’s multiple strategies and sectors approach seeks to provide greater overall returns with similar volatility when compared to the HFRI Fund of Funds Composite Index.The Fund, however, is not a hedge fund. The Adviser employs a rigorous process in an attempt to construct a portfolio of Underlying Funds that will produce long-term capital appreciation with lower standard deviation of returns when compared to broad equity market indices.The Adviser begins the portfolio construction process by screening the universe of Underlying Funds using qualitative inputs such as fund strategy, assets under management, fund expenses, and manager tenure, and quantitative inputs based on historical returns, standard deviation and variance of returns, value added by the Underlying Fund managers and the Underlying Fund’s sensitivity to broad market movements.Second, the managers of Underlying Funds that make it past the initial screen are interviewed by the Adviser.Last, the actual selection and weight of each Underlying Fund is determined by how each Underlying Fund contributes to expected portfolio returns, in addition to the Adviser’s forward looking outlook for each sector and strategy.No single Underlying Fund will have a position size greater than 20% of net assets based on cost at the time of investment. Underlying Funds can be sold for a number of reasons and are reviewed on a case-by-case basis.Reasons for selling an Underlying Fund include, but are not limited to: underperformance of the Underlying Fund vs. peers or expectations, identification of a more attractive Underlying Fund, identification of a lower cost Underlying Fund, an increase in volatility of the Underlying Fund’s returns, an unwanted change or drift in an Underlying Fund’s strategy, or a change in the Underlying Fund’s management. Temporary or Cash Investments. Under normal market conditions, the Opportunistic Alternatives Fund will stay invested according to its principal investment strategies as noted above.The Fund, however, may temporarily depart from its principal investment strategies by making short-term investments in cash, cash equivalents, and short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Fund not achieving its investment objective during that period. For longer periods of time, the Opportunistic Alternatives Fund may hold a substantial cash position.If the market advances during periods when the Fund is holding a large cash position, the Fund may not participate to the extent it would have if the Fund had been more fully invested.To the extent that the Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s management fees and operational expenses. Please remember that the Opportunistic Alternatives Fund is independent from any of the Underlying Funds in which it invests and has little voice in or control over the investment practices, policies or decisions of those Underlying Funds.If the Fund disagrees with those practices, policies or decisions, it may have no choice other than to liquidate its investment in that Underlying Fund, which may entail losses.An Underlying Fund may limit the Fund’s ability to sell its shares of the Underlying Fund at certain times.In these cases, such investments will be considered illiquid and subject to the Fund’s overall limit on illiquid securities.For example, no Underlying Fund is required to redeem any of its shares owned by the Fund in an amount exceeding 1% of the Underlying Fund’s shares during any period of less than 30 days.As a result, to the extent that the Fund owns more than 1% of an Underlying Fund’s shares, the Fund may not be able to liquidate those shares promptly in the event of adverse market conditions or other considerations. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 15 There is no guarantee that the Opportunistic Alternatives Fund will achieve its objective. Principal Risks Mutual funds pool shareholders’ money and, using professional investment managers, invest the shareholders’ money in securities.Although the Funds principally invest in a number of Underlying Funds, this investment strategy does not eliminate investment risk.Owning securities, including mutual funds, has risks that may cause you to lose money on your investment.As all investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, the Funds cannot give any assurance that their investment objectives will be achieved.The following list sets forth more information about the principal risks of the Funds summarized earlier in this Prospectus.These risks could adversely affect the net asset value (“NAV”) per share and total return of the Funds, and therefore your investment.There can be no assurance that a Fund will achieve its investment objective. Management Risk.The skill of the Adviser will play a significant role in each Fund’s ability to achieve its investment objective.A Fund’s ability to achieve its investment objective depends on the ability of the Adviser to correctly identify Underlying Funds, economic trends, especially with regard to accurately forecasting inflationary and deflationary periods.In addition, a Fund’s ability to achieve its investment objective depends on the Adviser’s ability to select Underlying Funds, particularly in volatile stock markets.The Adviser could be incorrect in its analysis of Underlying Funds, industries, companies and the relative attractiveness of growth and value stocks and other matters. ETF and Mutual Fund Risk.ETFs are typically open-end investment companies that are bought and sold on a national securities exchange.When a Fund invests in an ETF, it will bear additional expenses based on its pro rata share of the ETF’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF generally reflects the risks of owning the underlying securities it holds.Many ETFs seek to replicate a specific benchmark index.However, an ETF may not fully replicate the performance of its benchmark index for many reasons, including because of the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of stocks held.Lack of liquidity in an ETF could result in an ETF being more volatile than the underlying portfolio of securities it holds.In addition, because of ETF expenses, compared to owning the underlying securities directly, it may be more costly to own an ETF. If a Fund invests in shares of another mutual fund, shareholders will indirectly bear fees and expenses charged by the underlying mutual funds in which the Fund invests in addition to the Fund’s direct fees and expenses.A Fund also will incur brokerage costs when it purchases ETFs.Furthermore, investments in other mutual funds could affect the timing, amount and character of distributions to shareholders and therefore may increase the amount of taxes payable by investors in a Fund. Closed-End Fund Risk.The value of shares of a closed-end fund is set by the transactions on the secondary market and may be higher or lower than the value of the portfolio securities that make up the closed-end fund. Closed-end funds may trade infrequently, with small volume, which may make it difficult for a Fund to buy and sell shares. Also, the market price of closed-end funds tends to rise more in response to buying demand and fall more in response to selling pressure than is the case with larger capitalization companies. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 16 Closed-end funds may issue senior securities (including preferred stock and debt obligations) for the purpose of leveraging the closed-end fund’s common shares in an attempt to enhance the current return to such closed-end fund’s common shareholders. A Fund’s investment in the common shares of closed-end funds that are financially leveraged may create an opportunity for greater total return on its investment, but at the same time may be expected to exhibit more volatility in market price and NAV than an investment in shares of investment companies without a leveraged capital structure. Closed-end funds in which a Fund invests may issue auction preferred shares (“APS”). The dividend rate for the APS normally is set through an auction process. In the auction, holders of APS may indicate the dividend rate at which they would be willing to hold or sell their APS or purchase additional APS. The auction also provides liquidity for the sale of APS. A Fund may not be able to sell its APS at an auction if the auction fails. An auction fails if there are more APS offered for sale than there are buyers. A closed-end fund may not be obligated to purchase APS in an auction or otherwise, nor may the closed-end fund be required to redeem APS in the event of a failed auction. As a result, a Fund’s investment in APS may be illiquid. In addition, if a Fund buys APS or elects to retain APS without specifying a dividend rate below which it would not wish to buy or continue to hold those APS, the Fund could receive a lower rate of return on its APS than the market rate. Equity Market Risk.Common and preferred stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.Preferred stocks are also subject to the risk that interest rates will rise resulting in a decrease in their value.Investor perceptions may impact the market and are based on various and unpredictable factors including expectations regarding government, economic, monetary and fiscal policies; inflation and interest rates; economic expansion or contraction; and global or regional political, economic and banking crises.If an Underlying Fund holds common stocks of any given issuer, it would generally be exposed to greater risk than if it held preferred stocks or debt obligations of the issuer because common stockholders generally have inferior rights to receive payments from issuers in comparison with the rights of preferred stockholders, bondholders and other creditors of such issuers. Fixed Income Securities Risk.The Underlying Funds may invest in fixed income securities. These securities will increase or decrease in value based on changes in interest rates. If rates increase, the value of an Underlying Fund’s fixed income securities generally declines. On the other hand, if rates fall, the value of the fixed income securities generally increases. Your investment will decline in value if the value of an Underlying Fund’s investments decreases. Fixed income securities with greater interest rate sensitivity and longer maturities tend to produce higher yields, but are subject to greater fluctuations in value. Usually, changes in the value of fixed income securities will not affect cash income generated, but may affect the value of your investment. Default Risk.A Fund could lose money if the issuer or guarantor of a fixed income security owned by an Underlying Fund, or the counterparty to a derivative contract, is unable or unwilling to meet its financial obligations. High Yield Securities Risk.An Underlying Fund’s investments in high yield securities and unrated securities of similar credit quality (commonly known as “junk bonds”) may subject the Funds to greater levels of credit and liquidity risk than funds that do not invest in such securities. While offering a greater potential opportunity for capital appreciation and higher yields, high yield securities typically entail greater potential price volatility and may be less liquid than higher-rated securities.These securities are considered predominantly speculative with respect to the issuer’s continuing ability to make principal and interest payments. They may also be more susceptible to real or perceived adverse economic and competitive industry conditions than higher-rated securities.An economic downturn or period of rising interest rates could adversely affect the market for these securities and reduce an Underlying Fund’s ability to sell these securities (liquidity risk). If the issuer of a security is in default with respect to interest or principal payments, an Underlying Fund may lose its entire investment. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 17 Foreign and Emerging Market Securities Risk.The Underlying Funds may invest in foreign securities.Foreign investments may carry risks associated with investing outside the United States, such as currency fluctuation, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. Those risks are increased for investments in emerging markets. Foreign securities include ADRs and similar investments, including EDRs and GDRs, dollar-denominated foreign securities and securities purchased directly on foreign exchanges.ADRs, EDRs and GDRs are depositary receipts for foreign company stocks which are not themselves listed on a U.S. exchange, and are issued by a bank and held in trust at that bank, and which entitle the owner of such depositary receipts to any capital gains or dividends from the foreign company stocks underlying the depositary receipts.ADRs are U.S. dollar denominated.EDRs and GDRs are typically U.S. dollar denominated but may be denominated in a foreign currency.Foreign securities, including ADRs, EDRs and GDRs, may be subject to more risks than U.S. domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments.Foreign companies also may be subject to significantly higher levels of taxation than U.S. companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies.In addition, amounts realized on sales of foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.A Fund will generally not be eligible to pass through to shareholders any U.S. federal income tax credits or deductions with respect to foreign taxes paid unless it meets certain requirements regarding the percentage of its total assets invested in foreign securities.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can and often do perform differently from U.S. markets. In addition, the Underlying Funds may invest in emerging markets.Emerging markets are those of countries with immature economic and political structures.These markets are more volatile than the markets of developed countries. Currency Risk.If an Underlying Fund invests directly in foreign (non-U.S.) currencies or in securities that trade in, and receive revenues in, foreign (non-U.S.) currencies, or in derivatives that provide exposure to foreign (non-U.S.) currencies, it will be subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedging positions, that the U.S. dollar will decline in value relative to the currency being hedged. Currency rates may fluctuate significantly over short periods of time for a number of reasons, including changes in interest rates, intervention (or the failure to intervene) by U.S. or foreign governments, central banks or supranational entities such as the International Monetary Fund, or by the imposition of currency controls or other political developments in the United States or abroad. As a result, an Underlying Fund’s investments in foreign currency-denominated securities may reduce the returns of a Fund. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 18 Short Sales Risk.Short sale strategies are riskier than long investment strategies.Short selling shares of equity securities or ETFs may result in an Underlying Fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.This would occur if the lender required an Underlying Fund to deliver the securities it borrowed at the commencement of the short sale and the Underlying Fund was unable to borrow the securities from other securities lenders.Furthermore, until an Underlying Fund replaces a security borrowed, or sold short, it must pay to the lender amounts equal to any dividends that accrue during the period of the short sale. Commodities Risk.The Underlying Funds may invest in companies involved in commodity-related businesses.Investments in companies involved in commodity-related businesses may be subject to greater volatility than investments in companies involved in more traditional businesses. This is because the value of companies in commodity-related businesses may be affected by overall market movements and other factors affecting the value of a particular industry or commodity, such as weather, disease, embargoes, or political and regulatory developments. Mortgage-Related and Other Asset-Backed Securities Risk.The Underlying Funds in which the Defensive Alternatives Fund invests may invest in mortgage-related and other asset-backed securities.Mortgage-related and other asset-backed securities often involve risks that are different from or more acute than risks associated with other types of debt instruments. Generally, rising interest rates tend to extend the duration of fixed rate mortgage-related securities, making them more sensitive to changes in interest rates. As a result, in a period of rising interest rates, if an Underlying Fund holds mortgage-related securities, it may exhibit additional volatility. This is known as extension risk. In addition, adjustable and fixed rate mortgage-related securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of an Underlying Fund because the Underlying Fund may have to reinvest that money at the lower prevailing interest rates. An Underlying Fund’s investments in other asset-backed securities are subject to risks similar to those associated with mortgage-related securities, as well as additional risks associated with the nature of the assets and the servicing of those assets. Derivatives Risk.The Underlying Funds may invest in derivatives.Derivatives are financial contracts whose value depend on, or are derived from, the value of an underlying asset, reference rate or index. The Underlying Funds typically use derivatives as a substitute for taking a position in the underlying asset and/or as part of a strategy designed to reduce exposure to other risks, such as interest rate or currency risk. The various derivative instruments that the Underlying Funds may use are options, futures, swaps and credit default swaps, among others. The Underlying Funds may also use derivatives for leverage, in which case their use would involve leveraging risk. An Underlying Fund’s use of derivative instruments involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other traditional investments. Derivatives are subject to a number of risks, such as liquidity risk, interest rate risk, market risk, credit risk and management risk. They also involve the risk of mispricing or improper valuation and the risk that changes in the value of the derivative may not correlate perfectly with the underlying asset, rate or index. An Underlying Fund investing in a derivative instrument could lose more than the principal amount invested. Also, suitable derivative transactions may not be available in all circumstances and there can be no assurance that an Underlying Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial. Small- and Medium-Sized Company Risk.The Underlying Funds may invest in securities of small- and medium-sized capitalization companies.The securities of smaller or medium-sized companies may be subject to more abrupt or erratic market movements than securities of larger-sized companies or the market averages in general.In addition, such companies typically are subject to a greater degree of change in earnings and business prospects than are larger companies.Thus, to the extent an Underlying Fund invests in smaller or medium-sized companies, the Underlying Fund may be subject to greater investment risk than that assumed through investment in the equity securities of larger-sized companies. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 19 Asset Allocation Risk.Each Fund’s investment performance may depend, at least in part, on how its assets are allocated and reallocated among the Underlying Funds in which it invests according to each Fund’s asset allocation targets and ranges. It is possible that the Adviser will focus on an Underlying Fund that performs poorly or underperforms other Underlying Funds under various market conditions.You could lose money on your investment in a Fund as a result of these allocation decisions. Although the Funds will attempt to invest in a number of different asset classes by means of their Underlying Funds, to the extent that a Fund invests a significant portion of its assets in a single Underlying Fund, it will be particularly sensitive to the risks associated with that Underlying Fund and any investments in which that Underlying Fund concentrates. Leverage Risk.When an Underlying Fund uses derivatives for leverage, investments in that Underlying Fund will tend to be more volatile, resulting in larger gains or losses in response to market changes.Because many derivatives have a leverage component, adverse changes in the value or level of the underlying asset, reference rate or index can result in a loss substantially greater than the amount invested in the derivative itself. Certain derivatives have the potential for unlimited loss, regardless of the size of the initial investment. Concentration Risk.The Funds may invest in Underlying Funds that in turn concentrate their investments within one industry or sector or among a broad range of industries or sectors.To the extent that an Underlying Fund focuses on one or more sectors or industries, it may be subject to the risks affecting that sector or industry more than would a more broadly diversified fund.For example, to the extent that an Underlying Fund concentrates in the technology sector, it will be subject to the risks of that sector, including competitive pressures of technology companies from new market entrances and technological obsolescence, as well as increased research and development costs and potential for greater governmental regulation.Furthermore, each industry or sector possesses particular risks that may not affect other industries or sectors.The Adviser’s judgment about which sectors or industries offer the greatest potential for long-term financial reward will change over time.Therefore, the Underlying Funds in which a Fund invests may be concentrated in any of a number of different sectors or industries. Sector Risk.Sector risk is the possibility that investments within the same economic sector will decline in price due to sector-specific market or economic developments.Although the Adviser selects stocks on their individual merits, it is expected that when a Fund’s investments are categorized into their respective economic sectors, some sectors will represent a larger portion of the overall portfolio than other sectors.As a result, potential negative developments affecting one of the larger sectors could have a greater impact on a Fund than a fund with fewer holding in that sector. Portfolio Turnover Risk. A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability.A high portfolio turnover rate also leads to higher transactions costs, which could negatively affect a Fund’s performance.Distributions to shareholders of short-term capital gains are taxed as ordinary income under federal tax laws. PORTFOLIO HOLDINGS INFORMATION A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio securities is available in the Funds’ Statement of Additional Information (“SAI.”)Currently, disclosure of each Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the annual report and semi-annual report to Fund shareholders and in the quarterly holdings report on FormN-Q.The annual and semi-annual reports are available by contacting the Alpha Defensive Alternatives Fund or the Alpha Opportunistic Alternatives Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701, or calling 1-877-9AlphaC (1-877-925-7422) and on the SEC’s website at www.sec.gov.A complete description of the Funds’ policies and procedures with respect to the disclosure of each Fund’s portfolio holdings is available in the SAI. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 20 MANAGEMENT OF THE FUNDS Investment Adviser Alpha Capital Funds Management, LLC is the Funds’ investment adviser and is located at 3060 Peachtree Road, Suite 240, One Buckhead Plaza, Atlanta, Georgia 30305.The Adviser is an SEC-registered investment advisory firm formed in 2010.The Adviser provides investment management services to mutual funds. The Adviser is ultimately responsible for the investment performance of the Funds because it allocates each Fund’s assets among the various mutual funds and ETFs in which it invests and monitors the Funds for any necessary re-balancing or reallocation.The Adviser is responsible for the day-to-day management of the Funds in accordance with each Fund’s investment objective and policies.The Adviser also furnishes the Funds with office space and certain administrative services and provides most of the personnel needed to fulfill its obligations under its advisory agreement.For its services, each Fund pays the Adviser a monthly management fee that is calculated at the annual rate of 0.65% of its average daily net assets.For the fiscal year ended September 30, 2013, the Adviser received management fees of 0.57% of the Alpha Defensive Alternatives Fund’s average daily net assets, net of waivers, and 0.75% of the Alpha Opportunistic Alternatives Fund’s average daily net assets, which reflects a recoupment of 0.10% of the Alpha Opportunistic Alternatives Fund’s average daily net assets during the fiscal year. A discussion regarding the basis of the Board’s approval of the investment advisory agreement is available in the Funds’ semi-annual report to shareholders for the fiscal period ended March31, 2013. The Funds, as series of the Trust, do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment adviser with any other series. Portfolio Manager Bradley H. Alford, CFA Chief Investment Officer and Portfolio Manager Mr. Alford founded the Adviser in November 2010 and serves as Chief Investment Officer and Portfolio Manager.Prior to founding the Adviser, he founded Alpha Capital Management, LLC in July 2006, where he serves as Chief Investment Officer.From 2002 to 2006, he served as a Managing Director at Atlantic Trust.From 2000 to 2002, he served as the Director of Investment Advisory Services at MyCFO, a firm focused on managing assets for ultra-high net-worth clients.From 1996 to 2000, he was Managing Director of the Duke Endowment.From 1989 to 1996, he was the Director of Endowment Investments at the Emory Endowment.He received a B.S. in Corporate Finance and an MBA from the University of Alabama.He also holds the Chartered Financial Analyst designation. The SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager and his ownership of securities in the Funds. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 21 Similarly Managed Account Performance Each Fund is managed in a manner that is substantially similar to certain other accounts (each, a “Composite” and collectively referred to herein as the “Composites”) managed by the Adviser.Each Composite has investment objectives, policies, strategies and risks substantially similar to those of the applicable Fund.The individuals responsible for the management of the Composites are the same individuals responsible for the management of the Funds.You should not consider the past performance of the Composites as indicative of the future performance of the Funds. The following tables set forth performance data relating to the historical performance of each Composite which represents all of the separate accounts managed by the Adviser for the periods indicated that have investment objectives, policies, strategies and risks substantially similar to those of the respective Fund.The data is provided to illustrate the past performance of the Adviser in managing substantially similar accounts as measured against appropriate indices and does not represent the performance of the Funds.The private accounts that are included in the Composites are not subject to the same types of expenses to which the Funds are subject nor to the diversification requirements, specific tax restrictions and investment limitations imposed on each Fund by the Investment Company Act of 1940, as amended (the “1940 Act”), or Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).Consequently, the performance results for the Adviser’s Composites could have been adversely affected if the private accounts included in the Composites had been regulated as investment companies under the federal securities laws.The method used to calculate each Composite’s performance differs from the U.S. Securities and Exchange Commission’s standardized method of calculating performance, and may produce different results. Defensive Alternatives Composite Monthly Performance Analysis Net of Fees Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Year Defensive Alternatives Strategy 0.75% -0.09% 0.37% 0.44% -1.67% -2.08% 0.77% -0.47% 0.19% 1.16% -0.01% 0.01% -0.68% HFRI Fund of Funds Composite Index 2.13% 0.28% 0.89% 0.82% 0.63% -1.39% 1.01% -0.71% 1.35% 1.24% 1.06% 1.19% 8.78% Barclays Capital U.S. Aggregate Bond Index -0.70% 0.50% 0.08% 1.01% -1.78% -1.55% 0.14% -0.51% 0.95% 0.81% -0.37% -0.57% -2.02% Defensive Alternatives Strategy 2.33% 0.77% -0.25% 0.19% -1.46% 0.72% 1.57% 0.61% 1.11% -0.17% 0.82% 0.25% 6.63% HFRI Fund of Funds Composite Index 1.79% 1.51% 0.05% -0.26% -1.72% -0.35% 0.78% 0.75% 0.87% -0.27% 0.39% 1.19% 4.79% Barclays Capital U.S. Aggregate Bond Index 0.88% -0.02% -0.55% 1.11% 0.90% 0.04% 1.38% 0.07% 0.14% 0.20% 0.16% -0.14% 4.23% Defensive Alternatives Strategy -0.08% 1.18% 0.47% 1.60% 0.31% -0.58% 0.81% -1.04% -3.71% 3.24% -1.32% 0.05% 0.77% HFRI Fund of Funds Composite Index 0.15% 0.83% -0.10% 1.22% -1.08% -1.30% 0.39% -2.64% -2.79% 1.07% -0.98% -0.55% -5.72% Barclays Capital U.S. Aggregate Bond Index 0.12% 0.25% 0.06% 1.27% 1.31% -0.29% 1.59% 1.46% 0.73% 0.11% -0.09% 1.10% 7.86% Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 22 Defensive Alternatives Strategy 0.39% 0.75% 1.40% 0.69% -1.69% 0.40% 1.58% 0.57% 1.94% 0.97% -0.68% 0.93% 7.44% HFRI Fund of Funds Composite Index -0.37% 0.13% 1.66% 0.90% -2.60% -0.89% 0.77% 0.13% 2.35% 1.48% -0.10% 2.20% 5.70% Barclays Capital U.S. Aggregate Bond Index 1.53% 0.37% -0.12% 1.04% 0.84% 1.57% 1.07% 1.29% 0.11% 0.36% -0.57% -1.08% 6.56% Defensive Alternatives Strategy 0.87% -2.46% 2.63% 2.92% 2.54% 0.54% 2.62% 0.90% 2.06% 0.56% 1.09% -0.02% 15.08% HFRI Fund of Funds Composite Index 0.71% -0.37% 0.03% 1.05% 3.32% 0.38% 1.54% 1.09% 1.74% -0.09% 0.80% 0.76% 11.47% Barclays Capital U.S. Aggregate Bond Index -0.88% -0.38% 1.39% 0.48% 0.73% 0.57% 1.61% 1.04% 1.05% 0.49% 1.29% -1.56% 5.93% Performance Analysis (Net of Fees) as of 12/31/2013 (All returns longer than one year are annualized) 1 Month 3 Months 6 Months YTD 1 Year 3 Years 5 Years Inception (1/1/2009) Defensive Alternatives Strategy 0.01% 1.16% 1.65% -0.68% -0.68% 2.19% 5.70% 5.70% HFRI Fund of Funds Composite Index 1.19% 3.53% 5.24% 8.78% 8.78% 2.43% 4.84% 4.84% Barclays Capital U.S. Aggregate Bond Index -0.57% -0.14% 0.44% -2.02% -2.02% 3.28% 4.46% 4.46% The annual investment management fee rate charged to the accounts in the Defensive Alternatives Composite varies between 0.70% and 0.90%and the performance shown is net of the highest fee paid by an Adviser client whose portfolio is managed in accordance with this strategy.The fees of the Defensive Alternatives Composite differ from the fees of the Alpha Defensive Alternatives Fund.The fees and expenses associated with an investment in the Defensive Alternatives Composite at the highest rate charged are generally lower than the fees and expenses (after taking into account the expense limitation) associated with an investment in the Class I shares of the Fund, so that if the Defensive Alternatives Composite’s expenses were adjusted for these Fund expenses, its performance would have been lower. The performance returns illustrated reflect the reinvestment of dividends, interest and capital gains.Performance is time-weighted total return calculated monthly.As of December 31, 2013, the Defensive Alternatives Composite contains 28 portfolios valued at $46.2 million.The Composite represents all of the accounts managed by the Adviser in this strategy and includes all direct-client fee-paying accounts with an inception date of January 1, 2009 or later managed by the Adviser.The Composite does not include cash.The exclusion of cash results in higher returns during up markets and lower returns during down markets.The Composite includes taxable and non-taxable, discretionary accounts.Performance data is shown net of all transaction, custodial, management, and advisory fees and expenses.The performance information presented has not been audited or verified by an independent accounting firm. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 23 The Barclays Capital U.S. Aggregate Bond Index is a broad-based index that measures the investment-grade, U.S. dollar-denominated taxable fixed income market and includes Treasury, agency, corporate, mortgage backed, asset-backed and commercial mortgage-backed securities.The HFRI Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 500 constituent funds, as reported by the hedge fund managers listed within the HFR Database.There is no good single benchmark for the Defensive Alternatives portfolio; the Barclays Capital U.S. Aggregate Bond and HFRI Fund of Funds Composite indices represent similar objectives of capital appreciation and protection for the portfolio.Indices are not investments, are unmanaged and do not incur fees and expenses.It is not possible to invest in an index. Opportunistic Alternatives Composite Monthly Performance Analysis Net of Fees Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Year Opportunistic Alternatives Strategy 1.45% -0.17% 2.05% 0.39% 0.20% -2.33% 2.00% -1.61% 1.80% 1.94% 0.68% 0.68% 7.20% HFRI Fund of Funds Composite Index 2.13% 0.28% 0.89% 0.82% 0.63% -1.39% 1.01% -0.71% 1.35% 1.24% 1.06% 1.19% 8.78% S&P 500® Index 5.18% 1.36% 3.75% 1.93% 2.34% -1.34% 5.09% -2.90% 3.14% 4.60% 3.05% 2.53% 32.39% Opportunistic Alternatives Strategy 3.11% 0.99% -0.22% 0.11% -2.18% 1.47% 1.27% 0.93% 1.73% -0.13% 0.52% 0.89% 8.73% HFRI Fund of Funds Composite Index 1.79% 1.51% 0.05% -0.26% -1.72% -0.35% 0.78% 0.75% 0.87% -0.27% 0.39% 1.19% 4.79% S&P 500® Index 4.48% 4.32% 3.29% -0.63% -6.01% 4.12% 1.39% 2.25% 2.58% -1.85% 0.58% 0.91% 16.00% Opportunistic Alternatives Strategy -0.18% 1.82% 0.16% 1.99% -1.17% -1.08% -0.83% -2.73% -6.41% 4.93% -0.76% -0.83% -5.37% HFRI Fund of Funds Composite Index 0.15% 0.83% -0.10% 1.22% -1.08% -1.30% 0.39% -2.64% -2.79% 1.07% -0.98% -0.55% -5.72% S&P 500® Index 2.37% 3.43% 0.04% 2.96% -1.13% -1.67% -2.03% -5.43% -7.03% 10.93% -0.22% 1.02% 2.11% Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 24 Opportunistic Alternatives Strategy -1.48% 1.12% 2.47% 1.13% -4.17% -0.78% 2.67% -0.14% 3.33% 2.02% -0.30% 3.11% 9.06% HFRI Fund of Funds Composite Index -0.37% 0.13% 1.66% 0.90% -2.60% -0.89% 0.77% 0.13% 2.35% 1.48% -0.10% 2.20% 5.70% S&P 500® Index -3.60% 3.10% 6.03% 1.58% -7.99% -5.23% 7.01% -4.51% 8.92% 3.80% 0.01% 6.68% 15.06% Opportunistic Alternatives Strategy -1.68% -2.98% 2.02% 1.83% 4.60% -1.61% 2.97% 0.86% 2.81% -1.14% 3.38% -0.32% 10.94% HFRI Fund of Funds Composite Index 0.71% -0.37% 0.03% 1.05% 3.32% 0.38% 1.54% 1.09% 1.74% -0.09% 0.80% 0.76% 11.47% S&P 500® Index -8.43% -10.65% 8.76% 9.57% 5.59% 0.20% 7.56% 3.61% 3.73% -1.86% 6.00% 1.93% 26.46% (All returns longer than one year are annualized) 1 Month 3 Months 6 Months YTD 1 Year 3 Years 5 Years Inception (1/1/2009) Opportunistic Alternatives Strategy 0.68% 3.33% 5.57% 7.20% 7.20% 3.32% 5.94% 5.94% HFRI Fund of Funds Composite Index 1.19% 3.53% 5.24% 8.78% 8.78% 2.43% 4.84% 4.84% S&P 500® Index 2.53% 10.51% 16.31% 32.39% 32.39% 16.18% 17.94% 17.94% The annual investment management fee rate charged to the accounts in the Opportunistic Alternatives Composite varies between 0.70% and 0.90% and is based upon the highest fee paid by an Adviser client whose portfolio is managed in accordance with this strategy.The fees of the Opportunistic Alternatives Composite differ from the fees of the Alpha Opportunistic Alternatives Fund.The fees and expenses associated with an investment in the Opportunistic Alternatives Composite at the highest rate charged are generally lower than the fees and expenses (after taking into account the expense limitation) associated with an investment in the Class I shares of the Fund, so that if the Opportunistic Alternatives Composite’s expenses were adjusted for these Fund expenses, its performance would have been lower. The performance returns illustrated reflect the reinvestment of dividends, interest and capital gains.Performance is time-weighted total return calculated monthly.As of December 31, 2013, the Opportunistic Alternatives Composite contains 40 portfolios valued at $77.1 million.The Composite represents all of the accounts managed by the Adviser in this strategy and includes all direct-client fee-paying accounts with an inception date of January 1, 2009, or later managed by the Adviser.The Composite does not include cash.The exclusion of cash results in the appearance of higher returns during up markets and lower returns during down markets.The Composite includes taxable and non-taxable, discretionary accounts.Performance data is shown net of all transaction, custodial, management, and advisory fees and expenses.The performance information presented has not been audited or verified by an independent accounting firm. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 25 The S&P 500® Index is a capitalization-weighted unmanaged index of 500 widely traded stocks, created by Standard & Poor’s, and considered to represent the performance of the U.S. stock market in general.The HFRI Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 500 constituent funds, as reported by the hedge fund managers listed within the HFR Database.There is no good single benchmark for the Opportunistic Alternatives portfolio; the S&P 500® Index represents the long-term growth objective for the portfolio and the HFRI Fund of Funds Composite Index represents a similar near-term objective of capital protection for the portfolio.Indices are not investments, are unmanaged and do not incur fees or expenses.It is not possible to invest in an index. The data shown represents past performance and offers no guarantee or representation of future results. Fund Expenses Each Fund is responsible for its own operating expenses.However, the Adviser has contractually agreed to waive all or a portion of its management fees and pay Fund expenses (excluding AFFE, interest, taxes and extraordinary expenses), through at least January 27, 2015, to limit Net Annual Fund Operating Expenses to 1.25% of average daily net assets of each Fund’s Class I shares.The term of the Funds’ operating expenses limitation agreement is indefinite, and it can only be terminated by the Board. Any waiver in management fees or payment of Fund expenses made by the Adviser may be recouped by the Adviser in subsequent fiscal years if the Adviser so requests.This recoupment may be requested if the aggregate amount actually paid by a Fund toward operating expenses for such fiscal year (taking into account the recoupment) does not exceed the expense limitation.The Adviser may request recoupment for management fee waivers and Fund expense payments made in the prior three fiscal years from the date the fees were waived and expenses were paid.Any such recoupment is contingent upon the subsequent review and approval of the recouped amounts by the Board. SHAREHOLDER INFORMATION Description of Share Classes The Trust has adopted a multiple class plan that allows the Funds to offer one or more classes of shares.The Funds have registered two classes of shares – Class I shares and Class R shares.The different classes of shares represent investments in the same portfolio of securities.Neither class of shares charges a front-end sales load.The Funds’ Class R shares have a separate prospectus and are not currently being offered for sale to investors. ● Class I shares have no Rule 12b-1 distribution and service fee. ● Class R shares are charged a 0.25% Rule 12b-1 distribution and service fee. Pricing of Fund Shares Shares of the Funds are sold at NAV per share which is calculated as of the close of regular trading (generally, 4:00p.m., Eastern Time) on each day that the New York Stock Exchange (“NYSE”) is open for unrestricted business.However, a Fund’s NAV may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.The NYSE is closed on weekends and most national holidays, including New Year’s Day, Martin Luther King, Jr. Day, Washington’s Birthday/Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.The NAV will not be calculated on days when the NYSE is closed for trading. Purchase and redemption requests are priced at the next NAV per share calculated after receipt of such requests.The NAV is the value of a Fund’s securities, cash and other assets, minus all expenses and liabilities (assets – liabilities NAV).NAV per share is determined by dividing NAV by the number of shares outstanding (NAV/ # of shares NAV per share).The NAV takes into account the expenses and fees of a Fund, including management and administration fees, which are accrued daily. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 26 In calculating the NAV, portfolio securities are valued using current market values or official closing prices, if available.Each security owned by a Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.Where the security is listed on more than one exchange, each Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the security is traded. The assets of each Fund consist primarily, if not exclusively, of shares of the Underlying Funds valued at their respective NAVs per share.There may be situations when a Fund is unable to receive an NAV per share from an Underlying Fund.In such case, shares of an Underlying Fund will be valued at their fair market value as determined in good faith by the Trust’s Valuation Committee under supervision of the Board.Most Underlying Fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service.Certain short-term securities are valued on the basis of amortized cost.If market quotations or information furnished by a pricing service is not readily available or does not accurately reflect fair value for a security held by an Underlying Fund, or if the value of a security held by an Underlying Fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded, that security may be valued at its fair market value as determined in good faith in accordance with procedures approved by the Underlying Funds’ Boards of Directors or Trustees.The NAV per share of a Fund will fluctuate with the value of the securities held by the Underlying Funds in which it principally invests. When market quotations are not readily available, a security or other asset is valued at its fair value as determined under procedures approved by the Board.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that a Fund is accurately priced.The Board will regularly evaluate whether a Fund’s fair valuation pricing procedures continue to be appropriate in light of the specific circumstances of the Fund and the quality of prices obtained through their application by the Trust’s valuation committee. Minimum Investments You may open a Fund account with a minimum initial investment as listed in the table below. To Open Your Account To Add to Your Account Class I Regular Accounts IRAs The Funds’ minimum investment requirements may be waived from time to time by the Adviser, and for the following types of shareholders: ● current and retired employees, directors/trustees and officers of the Trust, the Adviser and its affiliates and certain family members of each of them (i.e., spouse, domestic partner, child, parent, sibling, grandchild and grandparent, in each case including in-law, step and adoptive relationships); ● any trust, pension, profit sharing or other benefit plan for current and retired employees, directors/trustees and officers of the Adviser and its affiliates; ● current employees of the Transfer Agent, broker-dealers who act as selling agents for the Funds, intermediaries that have marketing agreements in place with the Adviser and the immediate family members of any of them; Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 27 ● existing clients of the Adviser, their employees and immediate family members of such employees; ● registered investment advisers who buy through a broker-dealer or service agent who has entered into an agreement with the Funds’ distributor; and ● qualified broker-dealers who have entered into an agreement with the Funds’ distributor. How to Buy Shares You may purchase shares of the Funds by check, by wire transfer, via electronic funds transfer through the Automated Clearing House (“ACH”) network or through a bank or through one or more brokers authorized by the Funds to receive purchase orders.Please use the appropriate account application when purchasing by mail or wire. If you have any questions or need further information about how to purchase shares of the Funds, you may call a customer service representative of the Funds toll-free at 1-877-9AlphaC (1-877-925-7422).The Funds reserve the right to reject any purchase order.For example, a purchase order may be refused if, in the Adviser’s opinion, it is so large that it would disrupt the management of a Fund.Orders may also be rejected from persons believed by the Funds to be “market timers.” All checks must be in U.S. dollars drawn on a domestic U.S. bank.The Funds will not accept payment in cash or money orders.The Funds also do not accept cashier’s checks in amounts of less than $10,000.Also, to prevent check fraud, the Funds will not accept third party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Funds are unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. To buy shares of a Fund, complete an account application and send it together with your check for the amount you wish to invest in the Fund to the address below.To make additional investments once you have opened your account, write your account number on the check and send it together with the most recent confirmation statement received from U.S. Bancorp Fund Services, LLC (the “Transfer Agent”).If your payment is returned for any reason, your purchase will be canceled and a $25 fee will be assessed against your account by the Transfer Agent.You may also be responsible for any loss sustained by the Fund. In addition to cash purchases, Fund shares may be purchased by tendering payment in-kind in the form of shares of stock, bonds or other securities.Any securities used to buy Fund shares must be readily marketable, their acquisition consistent with the applicable Fund’s objective and otherwise acceptable to the Adviser and the Board.For further information, you may call a customer service representative of the Funds toll-free at 1-877-9AlphaC (1-877-925-7422). In compliance with the USA PATRIOT Act of 2001, please note that the Transfer Agent will verify certain information on your account application as part of the Trust’s Anti-Money Laundering Program. As requested on the account application, you should supply your full name, date of birth, social security number and permanent street address.Mailing addresses containing only a P. O. Box will not be accepted. Please contact the Transfer Agent at 1-877-9AlphaC (1-877-925-7422) if you need additional assistance when completing your account application. If the Transfer Agent does not have a reasonable belief of the identity of an investor, the account application will be rejected or the investor will not be allowed to perform a transaction on the account until such information is received.The Funds may also reserve the right to close the account within five business days if clarifying information/documentation is not received. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 28 Shares of the Funds have not been registered for sale outside of the United States.The Adviser generally does not sell shares to investors residing outside of the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Purchasing Shares by Mail Please complete the account application and mail it with your check, payable to the Alpha Defensive Alternatives Fund or Alpha Opportunistic Alternatives Fund, to the Transfer Agent at the following address: Alpha Capital Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 You may not send a purchase order, exchange request or redemption request via overnight delivery to a United States Postal Service post office box.If you wish to use an overnight delivery service, send your purchase order, exchange request or redemption request and check to the Transfer Agent at the following address: Alpha Capital Funds c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53202 Note: The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents. Therefore, a deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Purchasing Shares by Telephone If you accepted telephone transactions (either by completing the required portion of your account application or by subsequent arrangement in writing with the Funds), you may purchase additional shares by calling the Funds toll-free at 1-877-9AlphaC (1-877-925-7422).You may not make your initial purchase of Fund shares by telephone.Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the ACH network.You must have banking information established on your account prior to making a telephone purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00 p.m., Eastern Time, shares will be purchased at the share price next calculated.For security reasons, requests by telephone may be recorded.Once a telephone transaction has been placed, it cannot be cancelled or modified. Purchasing Shares by Wire If you are making your initial investment in the Funds, before wiring funds, the Transfer Agent must have a completed account application.You can mail or overnight deliver your account application to the Transfer Agent at the above address.Upon receipt of your completed account application, the Transfer Agent will establish an account on your behalf.Once your account is established, you may instruct your bank to send the wire.Your bank must include the name of the Fund, your name and your account number so that monies can be correctly applied.Your bank should transmit immediately available funds by wire to: Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 29 U.S. Bank National Association 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA No. 075000022 Credit: U.S. Bancorp Fund Services, LLC Account No. 112-952-137 Further Credit:[Name of Fund] Shareholder Registration Shareholder Account Number If you are making a subsequent purchase, your bank should wire funds as indicated above.Before each wire purchase, you should be sure to notify the Transfer Agent.It is essential that your bank include complete information about your account in all wire transactions.If you have questions about how to invest by wire, you may call the Transfer Agent at 1-877-9AlphaC (1-877-925-7422).Your bank may charge you a fee for sending a wire payment to the Funds. Wired funds must be received prior to 4:00 p.m., Eastern Time to be eligible for same day pricing.Neither the Funds nor U.S. Bank N.A. are responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions. Automatic Investment Plan Once your account has been opened with the initial minimum investment, you may make additional purchases of Fund shares at regular intervals through the Automatic Investment Plan (“AIP”).The AIP provides a convenient method to have monies deducted from your bank account, for investment into the Funds, on a monthly or quarterly basis.In order to participate in the AIP, each purchase must be in the amount of $100 or more, and your financial institution must be a member of the ACH network.If your bank rejects your payment, the Transfer Agent will charge a $25 fee to your account.To begin participating in the AIP, please complete the Automatic Investment Plan section on the account application or call the Transfer Agent at 1-877-9AlphaC (1-877-925-7422).Any request to change or terminate your AIP should be submitted to the Transfer Agent at least five business days prior to the automatic investment date. Retirement Accounts The Funds offer prototype documents for a variety of retirement accounts for individuals and small businesses.Please call 1-877-9AlphaC (1-877-925-7422) for information on: ● Individual Retirement Plans, including Traditional IRAs and Roth IRAs. ● Small Business Retirement Plans, including Simple IRAs and SEP IRAs. There may be special distribution requirements for a retirement account, such as required distributions or mandatory Federal income tax withholdings.For more information, call the number listed above. You may be charged a $15 annual account maintenance fee for each retirement account up to a maximum of $30 annually and a $25 fee for transferring assets to another custodian or for closing a retirement account.Fees charged by institutions may vary. Purchasing and Selling Shares through a Broker You may buy and sell shares of the Funds through certain brokers and financial intermediaries (and their agents) (collectively, “Brokers”) that have made arrangements with a Fund to sell its shares.When you place your order with such a Broker, your order is treated as if you had placed it directly with the Transfer Agent, and you will pay or receive the next price calculated by the applicable Fund.The Broker typically holds your shares in an omnibus account in the Broker’s name, and the Broker maintains your individual ownership records.The Adviser may pay the Broker for maintaining these records as well as providing other shareholder services.The Broker may charge you a fee for handling your order.The Broker is responsible for processing your order correctly and promptly, keeping you advised regarding the status of your individual account, confirming your transactions and ensuring that you receive copies of the Funds’ Prospectus. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 30 How to Sell Shares You may sell (redeem) your Fund shares on any day the Funds and the NYSE are open for business either directly to the Funds or through your financial intermediary. In Writing You may redeem your shares by simply sending a written request to the Transfer Agent.You should provide your account number and state whether you want all or some of your shares redeemed.The letter should be signed by all of the shareholders whose names appear on the account registration and include a signature guarantee(s), if necessary.You should send your redemption request to: Regular Mail Overnight Express Mail Alpha Capital Funds Alpha Capital Funds c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53201-0701 Milwaukee, Wisconsin 53202 NOTE: The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents.Therefore, a deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC’s post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. By Telephone If you accepted the telephone option on the account application, you may redeem all or some of your shares, up to $50,000, by calling the Transfer Agent at 1-877-9AlphaC (1-877-925-7422) before the close of trading on the NYSE.This is normally 4:00p.m., Eastern Time.Redemption proceeds will be processed on the next business day and sent to the address that appears on the Transfer Agent’s records or via ACH to a previously established bank account.If you request, redemption proceeds will be wired on the next business day to the bank account you designated on the account application.The minimum amount that may be wired is $1,000.A wire fee of $15 will be deducted from your redemption proceeds for full account and share certain redemptions.In the case of a partial redemption, the fee will be deducted from the remaining account balance.Telephone redemptions cannot be made if you notified the Transfer Agent of a change of address within 15calendar days before the redemption request.If you have a retirement account, you may not redeem your shares by telephone. Before executing an instruction received by telephone, the Transfer Agent will use reasonable procedures to confirm that the telephone instructions are genuine.The telephone call may be recorded and the caller may be asked to verify certain personal identification information.If a Fund or its agents follows these procedures, they cannot be held liable for any loss, expense or cost arising out of any telephone redemption request that is reasonably believed to be genuine.This includes fraudulent or unauthorized requests.A Fund may change, modify or terminate these privileges at any time upon at least a 60-day notice to shareholders. You may request telephone redemption privileges after your account is opened by calling the Transfer Agent at 1-877-9AlphaC (1-877-925-7422) for instructions. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 31 You may encounter higher than usual call wait times during periods of high market activity.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.If you are unable to contact the Funds by telephone, you may mail your redemption request in writing to the address noted above.Once a telephone transaction has been accepted, it may not be canceled or modified. Payment of Redemption Proceeds Payment of your redemption proceeds will be made promptly, but not later than seven days after the receipt of your written request in good order.If you did not purchase your shares with a federal wire payment, the Funds may delay payment of your redemption proceeds for up to 15calendar days from purchase or until your check has cleared, whichever occurs first. Systematic Withdrawal Plan As another convenience, you may redeem your Fund shares through the Systematic Withdrawal Plan (“SWP”).Under the SWP, shareholders or their financial intermediaries may request that a payment drawn in a predetermined amount be sent to them on a monthly, quarterly or annual basis.In order to participate in the SWP, your account balance must be at least $10,000 and each withdrawal amount must be for a minimum of $100.If you elect this method of redemption, the Funds will send a check directly to your address of record or will send the payment directly to your bank account via electronic funds transfer through the ACH network.For payment through the ACH network, your bank must be an ACH member and your bank account information must be previously established on your account.The SWP may be terminated at any time by the Funds.You may also elect to terminate your participation in the SWP by communicating in writing or by telephone to the Transfer Agent no later than five days before the next scheduled withdrawal at: Regular Mail Overnight Express Mail Alpha Capital Funds Alpha Capital Funds c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan Street, 3rd Floor Milwaukee, Wisconsin 53201-0701 Milwaukee, Wisconsin 53202 A withdrawal under the SWP involves a redemption of shares and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted.To establish a SWP, an investor must complete the appropriate sections of the account application.For additional information on the SWP, please call the Transfer Agent at 1-877-9AlphaC (1-877-925-7422). Redemption “In-Kind” The Funds reserve the right to pay redemption proceeds to you in whole or in part by a distribution of securities from a Fund’s portfolio (a “redemption in-kind”).It is not expected that the Funds would do so except during unusual market conditions.A redemption in-kind would be a taxable event for you.If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash. Signature Guarantees Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program.A notary public is not an acceptable signature guarantor. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 32 A signature guarantee is required to redeem shares in the following situations: ● When ownership is being changed on your account; ● When redemption proceeds are payable or sent to any person, address or bank account not on record; ● If a change of address was received by the Transfer Agent within the last 15 days; and ● For all redemptions in excess of $50,000 from any shareholder account. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. In addition to the situations described above, the Funds and/or the Transfer Agent may require a signature guarantee or signature validation program stamp in other instances based on the facts and circumstances. Other Information about Redemptions The Funds may redeem the shares in your account if the value of your account is less than $500 as a result of redemptions you have made.This does not apply to retirement plan or Uniform Gifts or Transfers to Minors Act accounts.You will be notified that the value of your account is less than $500 before the Fund makes an involuntary redemption.You will then have 30days in which to make an additional investment to bring the value of your account to at least $500 before the Fund takes any action. How to Exchange Fund Shares You may exchange your Fund shares on any day the Funds and the NYSE are open for business either directly with the Funds or through your financial intermediary. Exchange Privilege Shares of either Fund may be exchanged for the same class of shares of the other Fund, based on the next determined NAV per share of each Fund after requesting the exchange, subject to minimum purchase requirements and certain limitations. Exchanges of shares are sales of shares of one Fund and purchases of shares of another Fund.The sale may result in a gain or loss for federal income tax purposes.Such gain or loss will generally be capital gain or loss if you hold your shares as capital assets.A shareholder wishing to make an exchange may do so by sending a written request to the Funds or by calling 1-877-9AlphaC (1-877-925-7422).A shareholder automatically has these exchange privileges if the applicable box on the account application form was checked for telephone options. The Funds reserve the right to reject or limit any order to purchase Fund shares through exchange or otherwise and to close any shareholder account when they believe it is in the best interests of the Funds.Certain patterns of past exchanges and/or purchase or sale transactions involving the Funds may result in the Funds rejecting or limiting, in the Funds’ discretion, additional purchases and/or exchanges or in an account being closed.Determinations in this regard may be made based on the frequency or dollar amount of the previous exchanges or purchase or sale transactions.The Funds may modify, restrict or terminate the exchange privilege at any time.Shareholders will receive 60days’ notice of any termination or material amendment to this exchange privilege. Exchange requests received on a business day prior to the time shares of the Funds involved in the request are priced will be processed on the date of receipt.“Processing” a request means that shares of the Fund which the shareholder is redeeming will be redeemed at the NAV per share next determined on the date of receipt.Shares of the Fund that the shareholder is purchasing will also normally be purchased at the NAV per share next determined on the date of receipt.Exchange requests received on a business day after the time that shares of the Funds involved in the request are priced will be processed on the next business day in the manner described herein. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 33 DISTRIBUTION OF FUND SHARES Distributor Quasar Distributors, LLC (the “Distributor”), an affiliate of the Funds’ Transfer Agent, is located at 615 East Michigan Street, 4th floor, Milwaukee, Wisconsin 53202, and is the distributor for the shares of the Funds.The Distributor is a registered broker-dealer and a member of the Financial Industry Regulatory Authority.Shares of the Funds are offered on a continuous basis. Service Fees – Other Payments to Third Parties The Funds may pay service fees to intermediaries such as banks, broker-dealers, financial advisers or other financial institutions, including affiliates of the Adviser, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. The Adviser, out of its own resources, and without additional cost to a Fund or its shareholders, may provide additional cash payments or non-cash compensation to intermediaries who sell shares of the Fund.These additional cash payments are generally made to intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the intermediary.Cash compensation may also be paid to intermediaries for inclusion of a Fund on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the intermediary provides shareholder services to a Fund’s shareholders.The Adviser may also pay cash compensation in the form of finder’s fees that vary depending on the Funds and the dollar amount of the shares sold. TOOLS TO COMBAT FREQUENT TRANSACTIONS The Board has adopted policies and procedures to prevent frequent transactions in the Funds.The Funds discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm a Fund’s performance. The Funds take steps to reduce the frequency and effect of these activities in the Funds.These steps include monitoring trading practices and using fair value pricing.Although these efforts (which are described in more detail below) are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity may occur.Further, while the Funds make efforts to identify and restrict frequent trading, the Funds receive purchase and sale orders through financial intermediaries and cannot always know or detect frequent trading that may be facilitated by the use of intermediaries or the use of group or omnibus accounts by those intermediaries.Each Fund seeks to exercise its judgment in implementing these tools to the best of its abilities in a manner that the Fund believes is consistent with shareholder interests. Monitoring Trading Practices.The Funds monitor selected trades in an effort to detect excessive short-term trading activities.If, as a result of this monitoring, a Fund believes that a shareholder has engaged in excessive short-term trading, it may, in its discretion, ask the shareholder to stop such activities or refuse to process purchases in the shareholder’s accounts.In making such judgments, each Fund seeks to act in a manner that it believes is consistent with the best interests of shareholders.Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions each Fund handles, there can be no assurance that the Fund’s efforts will identify all trades or trading practices that may be considered abusive.In addition, a Fund’s ability to monitor trades that are placed by individual shareholders within group or omnibus accounts maintained by financial intermediaries is limited because the Fund does not have simultaneous access to the underlying shareholder account information. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 34 In compliance with Rule 22c-2 of the 1940 Act, the Funds’ Distributor, on behalf of the Funds, has entered into written agreements with each of the Funds’ financial intermediaries, under which the intermediary must, upon request, provide the Funds with certain shareholder and identity trading information so that each Fund can enforce its market timing policies. Fair Value Pricing.Each Fund employs fair value pricing selectively to ensure greater accuracy in its daily NAV and to prevent dilution by frequent traders or market timers who seek to take advantage of temporary market anomalies.The Board has developed procedures which utilize fair value pricing when reliable market quotations are not readily available or the Funds’ pricing service does not provide a valuation (or provides a valuation that in the judgment of the Adviser to the Funds does not represent the security’s fair value), or when, in the judgment of the Adviser, events have rendered the market value unreliable.Valuing securities at fair value involves reliance on judgment.Fair value determinations are made in good faith in accordance with procedures adopted by the Board and are reviewed annually by the Board.There can be no assurance that a Fund will obtain the fair value assigned to a security if it were to sell the security at approximately the time at which the Fund determines its NAV per share. More detailed information regarding fair value pricing can be found under the heading titled, “Pricing of Fund Shares.” DIVIDENDS AND DISTRIBUTIONS The Funds will make distributions of dividends and capital gains, if any, at least annually, typically in December. Each Fund may make an additional payment of dividends or distributions of capital gains if it deems it desirable at other times of the year. All distributions will be reinvested in Fund shares unless you choose one of the following options: (1)receive dividends in cash while reinvesting capital gain distributions in additional Fund shares; (2)reinvest dividends in additional Fund shares and receive capital gains in cash; or (3)receive all distributions in cash. Distributions are taxable whether received in cash or additional shares. If you elect to receive distributions in cash and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, each Fund reserves the right to reinvest the distribution check in your account, at the Fund’s current NAV per share, and to reinvest all subsequent distributions.If you wish to change your distribution option, notify the Transfer Agent in writing or by telephone.Any changes should be submitted five days prior to the payment date of the distribution. Any dividend or capital gain distribution paid by the Funds has the effect of reducing the NAV per share on the ex-dividend date by the amount of the dividend or capital gain distribution.You should note that a dividend or capital gain distribution paid on shares purchased shortly before that dividend or capital gain distribution was declared will be subject to income taxes even though the dividend or capital gain distribution represents, in substance, a partial return of capital to you. TAX CONSEQUENCES Each Fund has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Code.As regulated investment companies, the Funds will not be subject to federal income tax if each Fund distributes its income as required by the tax law and satisfies certain other requirements that are described in the SAI. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 35 The Funds typically make distributions of dividends and capital gains.Dividends are taxable to you as ordinary income or, under current law as qualified dividend income, depending on the source of such income to the distributing Fund and the holding period of the Fund for its dividend-paying securities and of you for your Fund shares.The rate you pay on capital gain distributions will depend on how long a Fund held the securities that generated the gains, not on how long you owned your Fund shares.You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares.Qualified dividend income, the amount of which will be reported to you by the Funds, is currently taxed at a maximum rate of 20%.The eligibility for qualified divided tax rates depends on the underlying investments of a Fund.Some or all of your distributions may not be eligible for this preferential tax rate.An additional federal Medicare contribution tax at the rate of 3.8% applies to net investment income (which generally will include dividends and capital gains from a Fund) of shareholders with adjusted gross incomes over $200,000 for single filers and $250,000 for married joint filers.Although distributions are generally taxable when received, certain distributions declared in October, November, or December to shareholders of record on a specified date in such a month, but paid in the following January are taxable as if received the prior December. By law, the Funds must withhold as backup withholding a percentage (currently 28%) of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding, or if the Internal Revenue Service instructs a Fund to do so. If you sell or exchange your Fund shares, it is a taxable event for you.Depending on the purchase price and the sale price of the shares you sell or exchange, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transactionand your investment in a Fund.The Code limits the deductibility of capital losses in certain circumstances. Each Fund’s distributions, whether received in cash or reinvested in additional shares of a Fund, may be subject to federal, state and local income tax.These distributions generally will be taxed as ordinary income and capital gains (which may be taxed at different rates depending on the type of shareholder and the length of time the Fund holds the assets generating the capital gains, but not depending on the length of time you held your shares). Additional information concerning taxation of each Fund and its shareholders is contained in the SAI.Tax consequences are not the primary consideration of a Fund in making its investment decisions.You should consult your own tax adviser concerning federal, state and local taxation of distributions from a Fund. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 36 GENERAL POLICIES Some of the following policies are mentioned above.In general, each Fund reserves the right to: ● Refuse, change, discontinue, or temporarily suspend account services, including purchase, or telephone redemption privileges, for any reason; ● Reject any purchase request for any reason.Generally, the Funds do this if the purchase is disruptive to the efficient management of a Fund (due to the timing of the investment or an investor’s history of excessive trading); ● Redeem all shares in your account if your balance falls below $500 due to redemption activity.If, within 30days of a Fund’s written request, you have not increased your account balance, you may be required to redeem your shares.The Funds will not require you to redeem shares if the value of your account drops below the investment minimum due to fluctuations of NAV; ● Delay paying redemption proceeds for up to seven calendar days after receiving a request, if an earlier payment could adversely affect a Fund; and ● Reject any purchase or redemption request that does not contain all required documentation. If you elect telephone privileges on the account application or in a letter to the Funds, you may be responsible for any fraudulent telephone orders as long as a Fund has taken reasonable precautions to verify your identity.In addition, once you place a telephone transaction request, it cannot be canceled or modified. Telephone trades must be received by or prior to market close.During periods of high market activity, shareholders may encounter higher than usual call wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.If you are unable to contact the Funds by telephone, you may also mail your request to the Funds at the address listed under “How to Buy Shares.” Your financial intermediary may establish policies that differ from those of the Funds.For example, the organization may charge transaction fees, set higher minimum investments, or impose certain limitations on buying or selling shares in addition to those identified in this Prospectus.Contact your financial intermediary for details. Inactive Accounts Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. Fund Mailings Statements and reports that the Funds send to you include the following: ● Confirmation statements (after every transaction that affects your account balance or your account registration); ● Annual and Semi-Annual shareholder reports (every six months); and ● Quarterly account statements. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 37 Householding In an effort to decrease costs, the Funds intend to reduce the number of duplicate prospectuses, annual and semi-annual reports, proxy statements and other similar documents you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders the Transfer Agent reasonably believes are from the same family or household.Once implemented, if you would like to discontinue householding for your accounts, please call toll-free at 1-877-9AlphaC (1-877-925-7422) to request individual copies of these documents.Once the Transfer Agent receives notice to stop householding, the Transfer Agent will begin sending individual copies thirty days after receiving your request.This policy does not apply to account statements. INDEX DESCRIPTIONS Please note that you cannot invest directly in an index, although you may invest in the underlying securities represented in the index. The Hedge Fund Research, Inc. (“HFRI”) Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 650 constituent funds, as reported by the hedge fund managers listed within the HFR Database. The HFRI Monthly Indices are updated three times a month. The current month and the prior three months are left as estimates and are subject to change. The Barclays Capital U.S. Aggregate Bond Index is a broad-based index that measures the investment-grade, U.S. dollar-denominated taxable fixed income market and includes Treasury, agency, corporate, mortgage-backed, asset-backed and commercial mortgage backed securities. The S&P 500® Index is a capitalization-weighted unmanaged index of 500 widely traded stocks, created by Standard & Poor’s, and considered to represent the performance of the U.S. stock market in general. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 38 FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand the financial performance of each Fund’s Class I shares for the fiscal periods shown.Certain information reflects financial results for a single share of each Fund.The total returns in the table represent the rate that an investor would have earned or lost on an investment in each Fund assuming reinvestment of all dividends and distributions.This information has been audited by Tait, Weller & Baker LLP, an independent registered public accounting firm, whose report, along with the Funds’ financial statements, are included in the Funds’ annual report dated September 30, 2013, which is available free of charge upon request. For a share outstanding throughout each period Alpha Defensive Alternatives Fund – Class I Year Ended September 30, January 31, 2011* through September 30, 2011 2013 2012 Net asset value, beginning of period $10.22 $9.88 $10.00 Income from investment operations: Net investment income (3) 0.12 (5) 0.26 (5) 0.21 (5) Net realized and unrealized gain/(loss) on investments (0.23 ) 0.43 (0.33 ) Total from investment operations (0.11 ) 0.69 (0.12 ) Less distributions: From net investment income (0.16 ) (0.35 ) Total distributions (0.16 ) (0.35 ) Net asset value, end of period $9.95 $10.22 $9.88 Total return -1.07 % 7.13 % -1.20 %(2) Ratios/supplemental data: Net assets, end of period (thousands) $28,130 $15,950 $6,819 Ratio of expenses to average net assets: Before expense reimbursement(4) 1.33 % 2.24 % 3.46 %(1) After expense reimbursement(4) 1.25 % 1.25 % 1.25 %(1) Ratio of net investment income to average net assets: Before expense reimbursement(3) 1.11 % 1.65 % 0.82 %(1) After expense reimbursement(3) 1.19 % 2.64 % 3.03 %(1) Portfolio turnover rate 152.41 % 127.58 % 30.40 %(2) * Commencement of operations. Annualized. Not annualized. Recognition of net investmentincome by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests.The ratio does not include net investment income of the investment companies in which the Fund invests. Does not include expenses of the investment companiesin which the Fund invests. Based on average shares outstanding. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 39 Alpha Opportunistic Alternatives Fund – Class I Year Ended September 30, January 31, 2011* through September 30, 2011 2013 2012 Net asset value, beginning of period $9.93 $9.20 $10.00 Income from investment operations: Net investment income/(loss) (3) 0.04 (5) 0.10 (5) (0.01 )(5) Net realized and unrealized gain/(loss) on investments 0.41 0.75 (0.79 ) Total from investment operations 0.45 0.85 (0.80 ) Less distributions: From net investment income (0.16 ) (0.12 ) Total distributions (0.16 ) (0.12 ) Net asset value, end of period $10.22 $9.93 $9.20 Total return 4.55 % 9.33 % -8.00 %(2) Ratios/supplemental data: Net assets, end of period (thousands) $45,031 $11,838 $5,783 Ratio of expenses to average net assets: Before expense reimbursement and recoupment(4) 1.15 % 2.39 % 3.34 %(1) After expense reimbursement and recoupment(4) 1.25 % 1.25 % 1.25 %(1) Ratio of net investment income to average net assets: Before expense reimbursement and recoupment(3) 0.46 % (0.16 )% (2.19 )%(1) After expense reimbursement and recoupment(3) 0.36 % 0.98 % (0.10 )%(1) Portfolio turnover rate 121.46 % 87.97 % 97.15 %(2) * Commencement of operations. Annualized. Not annualized. Recognition of net investmentincome by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests.The ratio does not include net investment income of the investment companies in which the Fund invests. Does not include expenses of the investment companiesin which the Fund invests. (5)Based on average shares outstanding. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 40 Investment Adviser Alpha Capital Funds Management, LLC 3060 Peachtree Road, Suite 240 One Buckhead Plaza Atlanta, Georgia 30305 Distributor Quasar Distributors, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Custodian U.S. Bank National Association Custody Operations 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Independent Registered Public Accounting Firm Tait, Weller & Baker LLP 1818 Market Street, Suite 2400 Philadelphia, Pennsylvania 19103 Legal Counsel Paul Hastings LLP 75 East 55th Street New York, New York 10022 Table of Contents - Prospectus - Alpha Alternatives Funds - Class I 41 PRIVACY NOTICE The Funds collect non-public information about you from the following sources: ● Information we receive about you on applications or other forms; ● Information you give us orally; and/or ● Information about your transactions with us or others. We do not disclose any non-public personal information about our customers or former customers without the customer’s authorization, except as permitted by law or in response to inquiries from governmental authorities.We may share information with affiliated and unaffiliated third parties with whom we have contracts for servicing the Funds.We will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibilities.We maintain physical, electronic and procedural safeguards to guard your personal information and require third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of the Funds through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared by those entities with unaffiliated third parties. Table of Contents - Prospectus - Alpha Alternatives Funds - Class I PN-1 FOR MORE INFORMATION You can find more information about the Funds in the following documents: Statement of Additional Information The SAI provides additional details about the investments and techniques of the Funds and certain other additional information.A current SAI is on file with the SEC and is incorporated into this Prospectus by reference.This means that the SAI is legally considered a part of this Prospectus even though it is not physically within this Prospectus. Annual and Semi-Annual Reports The Funds’ annual and semi-annual reports (collectively, the “Shareholder Reports”) provide the most recent financial reports and portfolio listings.The annual report contains a discussion of the market conditions and investment strategies that affected each Fund’s performance during the Fund’s last fiscal year. The SAI and the Shareholder Reports are available free of charge on the Funds’ website at www.alphacapitalfunds.com.You can obtain a free copy of the SAI and Shareholder Reports, request other information, or make general inquires about the Funds by calling the Funds (toll-free) at 1-877-9AlphaC (1-877-925-7422) or by writing to: Alpha Capital Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 You may review and copy information including the SAI and Shareholder Reports at the Public Reference Room of the Securities and Exchange Commission in Washington, D.C.You can obtain information on the operation of the Public Reference Room by calling (202)551-8090.Reports and other information about the Funds are also available: ● Free of charge from the SEC’s EDGAR database on the SEC’s website at http://www.sec.gov; ● For a fee, by writing to the Public Reference Section of the SEC, Washington, D.C. 20549-1520; or ● For a fee, by electronic request at the following e-mail address: publicinfo@sec.gov. (The Trust’s SEC Investment Company Act file number is 811-07959.) Alpha Defensive Alternatives Fund (Formerly, Alpha Defensive Growth Fund) Class R Not available for purchase Alpha Opportunistic Alternatives Fund (Formerly, Alpha Opportunistic Growth Fund) Class R Not available for purchase (Each a “Fund,” together the “Funds”) Each Fund is a series of Advisors Series Trust (the “Trust”). www.alphacapitalfunds.com PROSPECTUS January 28, 2014 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION 2 Alpha Defensive Alternatives Fund 2 Alpha Opportunistic Alternatives Fund 8 PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS 14 PORTFOLIO HOLDINGS INFORMATION 21 MANAGEMENT OF THE FUNDS 21 SHAREHOLDER INFORMATION 27 DISTRIBUTION OF FUND SHARES 34 TOOLS TO COMBAT FREQUENT TRANSACTIONS 35 DIVIDENDS AND DISTRIBUTIONS 36 TAX CONSEQUENCES 36 GENERAL POLICIES 37 INDEX DESCRIPTIONS 38 FINANCIAL HIGHLIGHTS 39 PRIVACY NOTICE PN-1 Table of Contents - Prospectus - Alpha Alternatives Funds - Class R SUMMARY SECTION Alpha Defensive Alternatives Fund (“Defensive Alternatives Fund”) (Formerly, Alpha Defensive Growth Fund) Investment Objective The Defensive Alternatives Fund seeks to achieve capital preservation.In pursuing its objective, the Fund looks to emphasize absolute (positive) returns and low volatility across all market cycles. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Defensive Alternatives Fund. Class R SHAREHOLDER FEES (fees paid directly from your investment) None ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.65% Distribution and Service (Rule 12b-1) Fees 0.25% Other Expenses(1) 0.68% Acquired Fund Fees and Expenses(2) 1.50% Total Annual Fund Operating Expenses 3.08% Less: Fee Waiver and/or Expense Reimbursement -0.08% Net Annual Fund Operating Expenses(3) 3.00% Other Expenses are estimated for the current fiscal year. Acquired Fund Fees and Expenses (“AFFE”) are the indirect costs of investing in other investment companies. (3) Alpha Capital Funds Management, LLC (the “Adviser”) has contractually agreed to waive a portion or all of its management fees and pay Fund expenses to ensure that Net Annual Fund Operating Expenses (excluding AFFE, interest, taxes and extraordinary expenses) do not exceed 1.50% of average daily net assets for Class R (the “Expense Cap”).The Expense Cap will remain in effect through at least January 27, 2015, and may be terminated only by the Trust’s Board of Trustees (the “Board”).The Adviser may request recoupment of previously waived fees and paid expenses from the Fund for three years from the date they were waived or paid, subject to the Expense Cap. Example This Example is intended to help you compare the cost of investing in the Defensive Alternatives Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the Expense Cap only in the first year).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Class R $303 $943 $1,609 $3,387 Portfolio Turnover The Defensive Alternatives Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 152.41% of the average value of its portfolio. Table of Contents - Prospectus - Alpha Alternatives Funds - Class R 2 Principal Investment Strategies of the Fund Under normal market conditions, the Defensive Alternatives Fund will invest in multiple open-end and closed-end mutual funds and exchange-traded funds (“ETFs”)in an attempt to preserve capital and produce positive returns regardless of broad equity and debt market direction.The mutual funds and ETFs (together, the “Underlying Funds”) in which the Fund invests have the ability to pursue their own investment strategies including, but not limited to: long-only strategies (Underlying Fund can only purchase securities), short-only strategies (Underlying Fund only sells securities short), long-short strategies (Underlying Fund can both purchase securities and sell securities short), arbitrage strategies (Underlying Fund attempts to profit from simultaneously purchasing one security and selling another security) and global macroeconomic strategies (Underlying Fund attempts to profit from price movements in global equity, currency, interest rate and commodity markets). The Underlying Funds also have the ability to pursue their own sector exposures by investing in different asset classes, including, but not limited to: domestic and foreign equity securities of all types of issuers (including common and preferred stocks of any size market capitalization); domestic and foreign debt securities of all types of issuers (including corporate and government debt securities) and all maturities and ratings (including high-yield debt securities); mortgage-related and other asset-backed securities; foreign currencies; commodities or in instruments whose performance is linked to the price of an underlying commodity or commodity index; other investment companies; or any combination thereof.The foreign securities in which the Underlying Funds invest may be those of emerging markets.The Underlying Funds may also invest in derivatives such as options, futures, swaps and credit default swaps which provide a low cost, effective way for the Fund to gain exposure to certain securities.The Adviser itself does not use leverage or invest in derivatives.The Defensive Alternatives Fund’s multiple strategies and sectors approach seeks to provide greater overall returns with similar volatility when compared to the Hedge Fund Research, Inc. (“HFRI”) Fund of Funds Composite Index.The Fund, however, is not a hedge fund. The Adviser employs a rigorous process in an attempt to construct a portfolio of Underlying Funds that will preserve capital and generate positive returns in all market environments.The Adviser begins the portfolio construction process by screening the universe of Underlying Funds using qualitative inputs such as fund strategy, assets under management, fund expenses, and manager tenure, and quantitative inputs based on historical returns, standard deviation and variance of returns, value added by the Underlying Fund managers and the Underlying Fund’s sensitivity to broad market movements.Second, managers of Underlying Funds that make it past the initial screen are interviewed by the Adviser.Last, the actual selection and weight of each Underlying Fund is determined by how each Underlying Fund contributes to expected portfolio returns, in addition to the Adviser’s forward looking outlook for each sector and strategy.No single Underlying Fund will have a position size greater than 20% of net assets based on cost at the time of investment. Underlying Funds can be sold for a number of reasons and are reviewed on a case-by-case basis.Reasons for selling an Underlying Fund include, but are not limited to: underperformance of the Underlying Fund vs. peers or expectations, identification of a more attractive Underlying Fund, identification of a lower cost Underlying Fund, an increase in volatility of the Underlying Fund’s returns, an unwanted change or drift in an Underlying Fund’s strategy, or a change in the Underlying Fund’s management. Because the Defensive Alternatives Fund is a “fund of funds,” you will indirectly bear your proportionate share of any fees and expenses charged by the Underlying Funds in which the Fund invests in addition to the expenses of the Fund.Actual underlying expenses are expected to vary with changes in the allocation of the Fund’s assets among various Underlying Funds. Table of Contents - Prospectus - Alpha Alternatives Funds - Class R 3 Principal Risks of Investing in the Fund Losing all or a portion of your investment is a risk of investing in the Defensive Alternatives Fund.The following additional risks, which are primarily risks of the Underlying Funds, could affect the value of your investment: ● Management Risk –The Defensive Alternatives Fund is subject to management risk because it is an actively managed portfolio.The Adviser’s management practices and investment strategies might not work to produce the desired results. ● ETF and Mutual Fund Risk –When the Defensive Alternatives Fund invests in an ETF or mutual fund, it will bear additional expenses based on its pro rata share of the ETF’s or mutual fund’s operating expenses, including the potential duplication of management fees.The risk of owning an ETF or mutual fund generally reflects the risks of owning the underlying securities the ETF or mutual fund holds.The Fund also will incur brokerage costs when it purchases ETFs. ● Closed-End Fund Risk –The value of the shares of closed-end funds may be lower than the value of the portfolio securities held by the closed-end fund. Closed-end funds may trade infrequently, with small volume, which may make it difficult for the Fund to buy and sell shares. Also, the market price of closed-end funds tends to rise more in response to buying demand and fall more in response to selling pressure than is the case with larger capitalization companies. ● Equity Market Risk – Common and preferred stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value.Preferred stocks are also subject to the risk that interest rates will rise resulting in a decrease in their value.The stock market may experience declines or stocks in an Underlying Fund’s portfolio may not increase their earnings at the rate anticipated. ● Fixed Income Securities Risk –Interest rates may go up resulting in a decrease in the value of the fixed income securities held by the Underlying Funds.Credit risk is the risk that an issuer will not make timely payments of principal and interest.There is also the risk that an issuer may “call,” or repay, its high yielding bonds before their maturity dates.Fixed income securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.Limited trading opportunities for certain fixed income securities may make it more difficult to buy or sell a security at a favorable price or time. ● Default Risk – The risk that the Defensive Alternatives Fund could lose money if the issuer or guarantor of a fixed income security owned by an Underlying Fund, or the counterparty to a derivative contract, is unable or unwilling to meet its financial obligations. ● High Yield Securities Risk – Fixed income securities in an Underlying Fund that are rated below investment grade (i.e., “junk bonds”) are subject to additional risk factors such as increased possibility of default liquidation of the security, and changes in value based on public perception of the issuer.High yield securities are considered primarily speculative with respect to the issuer’s continuing ability to make principal and interest payments. ● Foreign and Emerging Market Securities Risk – To the extent the Defensive Alternatives Fund invests in Underlying Funds that invest in the securities of foreign issuers, including emerging market issuers, the Fund is exposed to certain risks that can include fluctuations in foreign currencies, foreign currency exchange controls, political and economic instability, differences in securities regulation and trading, and foreign taxation issues.These risks are greater in emerging markets. ● Currency Risk –Changes in foreign currency exchange rates will affect the value of what an Underlying Fund owns and the Underlying Fund’s share price. Generally, when the U.S. dollar rises in value against a foreign currency, an investment in that country loses value because that currency is worth fewer U.S. dollars. Devaluation of a currency by a country’s government or banking authority also will have a significant impact on the value of any investments denominated in that currency. Currency markets generally are not as regulated as securities markets. Table of Contents - Prospectus - Alpha Alternatives Funds - Class R 4 ● Short Sales Risk – Short sales involve specific risk considerations and may be considered a speculative technique.For example, under adverse market conditions, an Underlying Fund might have difficulty purchasing securities to meet its short sale delivery obligations, and might have to sell portfolio securities to raise the capital necessary to meet its short sale obligations at a time when fundamental investment considerations would not favor such sales. ● Commodities Risk –Investments by an Underlying Fund in companies involved in commodity-related businesses may be subject to greater volatility than investments in companies involved in more traditional businesses. This is because the value of companies in commodity-related businesses may be affected by overall market movements and other factors affecting the value of a particular industry or commodity, such as weather, disease, embargoes, or political and regulatory developments. ● Mortgage-Related and Other Asset-Backed Securities Risk – Generally, rising interest rates tend to extend the duration of fixed rate mortgage-related securities, making them more sensitive to changes in interest rates. As a result, in a period of rising interest rates, if an Underlying Fund holds mortgage-related securities, it may exhibit additional volatility. This is known as extension risk. In addition, adjustable and fixed rate mortgage-related securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of the Underlying Fund because the Underlying Fund may have to reinvest that money at the lower prevailing interest rates. Asset-backed securities are subject to risks similar to those associated with mortgage-related securities. ● Derivatives Risk – An Underlying Fund’s use of derivatives (which may include options, futures, swaps and credit default swaps) may reduce the Underlying Fund’s returns and/or increase volatility.A risk of the Underlying Fund’s use of derivatives is that the fluctuations in their values may not correlate perfectly with the overall securities markets.Additionally, derivatives are also subject to liquidity risk, interest rate risk, market risk, credit risk and management risk. ● Small- and Medium-Sized Company Risk – The Defensive Alternatives Fund invests in Underlying Funds that invest in small- and medium-sized companies which often have less predictable earnings, more limited product lines, markets, distribution channels or financial resources and the management of such companies may be dependent upon one or a few key people.The market movements of equity securities of small- and medium-sized companies may be more abrupt and volatile than the market movements of equity securities of larger, more established companies or the stock market in general and small-sized companies in particular, are generally less liquid than the equity securities of larger companies. ● Asset Allocation Risk – The risk that the Defensive Alternatives Fund’s allocation among Underlying Funds with various asset classes and investments will not produce the desired results. ● Leverage Risk – When an Underlying Fund uses derivatives for leverage, investments in that Underlying Fund will tend to be more volatile, resulting in larger gains or losses in response to market changes.Because many derivatives have a leverage component, adverse changes in the value or level of the underlying asset, reference rate or index can result in a loss substantially greater than the amount invested in the derivative itself. Certain derivatives have the potential for unlimited loss, regardless of the size of the initial investment. ● Concentration Risk – To the extent the Underlying Funds concentrate their investments in a particular industry or sector; such Underlying Fund’s shares may be more volatile and fluctuate more than shares of a fund investing in a broader range of securities. ● Sector Risk – To the extent the Defensive Alternatives Fund invests in an Underlying Fund that invests a significant portion of its assets in the securities of companies in the same sector of the market, the Fund is more susceptible to economic, political, regulatory and other occurrences influencing those sectors. ● Portfolio Turnover Risk – A high portfolio turnover rate (100% or more) has the potential to result in the realization and distribution to shareholders of higher capital gains, which may subject you to a higher tax liability. Table of Contents - Prospectus - Alpha Alternatives Funds - Class R 5 Performance The following information provides some indication of the risks of investing in the Defensive Alternatives Fund by showing the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1 year and since inception compare with those of broad measures of market performance.As of the date of this Prospectus, Class R shares had not commenced operations.For that reason, the performance information below is that of the Fund’s Class I shares.The Fund’s past performance, before and after taxes, does not necessarily indicate how it will perform in the future.Updated performance information is available on the Fund’s website at www.alphacapitalfunds.com or by calling the Fund toll-free at 1-877-9AlphaC (1-877-925-7422). Calendar Year Total Returns as of December 31 – Class I During the period of time shown in the bar chart, the Defensive Alternatives Fund’s highest quarterly return was 3.23% for the quarter ended September 30, 2012, and the lowest quarterly return was -3.22% for the quarter ended June 30, 2013. Average Annual Total Returns (for the periods ended December 31, 2013) Class I Shares* 1 Year Since Inception (1/31/2011) Return Before Taxes -0.80% 1.97% Return After Taxes on Distributions -1.34% 1.21% Return After Taxes on Distributions and Sale of Fund Shares -0.44% 1.26% Barclays Capital U.S. Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) -2.02% 3.32% HFRI Fund of Funds Composite Index (reflects no deduction for taxes) 8.78% 2.43% * Both classes of the Defensive Alternatives Fund’s shares are invested in the same portfolio of securities.Annual returns for Class R shares will differ only to the extent the expenses of the classes differ. The after-tax returns were calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold shares of the Fund through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”). Table of Contents - Prospectus - Alpha Alternatives Funds - Class R 6 The Return After Taxes on Distributions and Sale of Fund Shares is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Management Investment Adviser:Alpha Capital Funds Management, LLC is the investment adviser of the Defensive Alternatives Fund. Portfolio Manager:Mr. Bradley H. Alford, CFA, is the Chief Investment Officer and a Portfolio Manager of the Adviser and is the portfolio manager responsible for the day-to-day management of the Defensive Alternatives Fund.He has managed the Fund since its inception in January2011. Purchase and Sale of Fund Shares The Fund’s Class R shares are not currently being offered for sale to investors.You may purchase, redeem or exchange Fund shares on any business day by written request via mail (Alpha Defensive Alternatives Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin 53201-0701), by telephone at 1-877-9AlphaC (1-877-925-7422), or through a financial intermediary.You may also purchase or redeem Fund shares by wire transfer.Investors who wish to purchase, redeem or exchange Fund shares through a financial intermediary should contact the financial intermediary directly.The minimum initial and subsequent investment amounts are shown below. Type of Account To Open Your Account To Add to
